Exhibit 10.1
EXECUTION COPY
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
DATED AS OF DECEMBER 15, 2009
BY AND AMONG
P&L RECEIVABLES COMPANY, LLC,
As Seller
AND
PEABODY ENERGY CORPORATION,
As initial Servicer
AND
ARCLAR COMPANY, LLC
PEABODY MIDWEST MINING, LLC
TWENTYMILE COAL, LLC
CABALLO COAL, LLC
COALSALES II, LLC
PEABODY WESTERN COAL COMPANY
POWDER RIVER COAL, LLC
PEABODY HOLDING COMPANY, LLC
COALTRADE, LLC
PEABODY COALTRADE INTERNATIONAL (CTI), LLC
COALSALES, LLC,
As Sub-Servicers
AND
MARKET STREET FUNDING LLC,
As Issuer
AND
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO,
As LC Participants
AND
PNC BANK, NATIONAL ASSOCIATION,
As Administrator and As LC Bank

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I. AMOUNTS AND TERMS OF THE INVESTMENTS
    2  
Section 1.1 Investment Facility
    2  
Section 1.2 Making Investments
    3  
Section 1.3 Transfer of Receivables and Other Purchased Assets
    3  
Section 1.4 Terms and Conditions for Sale, Assignment and Transfer
    4  
Section 1.5 Purchased Assets Coverage Percentage Computation
    6  
Section 1.6 Settlement Procedures
    6  
Section 1.7 Fees
    9  
Section 1.8 Payments and Computations, Etc
    10  
Section 1.9 Increased Costs
    10  
Section 1.10 Requirements of Law
    11  
Section 1.11 Inability to Determine Euro-Rate
    12  
Section 1.12 Extension of the Facility Termination Date
    13  
Section 1.13 Letters of Credit
    13  
Section 1.14 Issuance of Letters of Credit
    13  
Section 1.15 Requirements For Issuance of Letters of Credit
    14  
Section 1.16 Disbursements, Reimbursement
    14  
Section 1.17 Repayment of Participation Advances
    15  
Section 1.18 Documentation
    16  
Section 1.19 Determination to Honor Drawing Request
    16  
Section 1.20 Nature of Participation and Reimbursement Obligations
    16  
Section 1.21 Indemnity
    18  
Section 1.22 Liability for Acts and Omissions
    18  
ARTICLE II. REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS
    20  
Section 2.1 Representations and Warranties; Covenants
    20  
Section 2.2 Termination Events
    20  
ARTICLE III. INDEMNIFICATION
    20  
Section 3.1 Indemnities by the Seller
    20  
Section 3.2 Indemnities by the Servicer
    22  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE IV. ADMINISTRATION AND COLLECTIONS
    22  
Section 4.1 Appointment of the Servicer
    22  
Section 4.2 Duties of the Servicer
    23  
Section 4.3 Lock-Box Arrangements
    24  
Section 4.4 Enforcement Rights
    24  
Section 4.5 Responsibilities of the Seller
    25  
Section 4.6 Servicing Fee
    26  
Section 4.7 Authorization and Action of the Administrator
    26  
Section 4.8 Nature of Administrator’s Duties
    26  
Section 4.9 UCC Filings
    27  
Section 4.10 Administrator’s Reliance, Etc
    27  
Section 4.11 Administrator and Affiliates
    28  
Section 4.12 Purchase Decision
    28  
Section 4.13 Indemnification
    28  
Section 4.14 Successor Administrator
    29  
ARTICLE V. MISCELLANEOUS
    29  
Section 5.1 Amendments, Etc
    29  
Section 5.2 Notices, Etc
    30  
Section 5.3 Successors and Assigns; Assignability; Participations
    30  
Section 5.4 Costs, Expenses and Taxes
    31  
Section 5.5 No Proceedings; Limitation on Payments
    32  
Section 5.6 Confidentiality
    32  
Section 5.7 GOVERNING LAW AND JURISDICTION
    33  
Section 5.8 Execution in Counterparts
    33  
Section 5.9 Survival of Termination; Non-Waiver
    33  
Section 5.10 WAIVER OF JURY TRIAL
    34  
Section 5.11 Entire Agreement
    34  
Section 5.12 Headings
    34  
Section 5.13 Issuer’s Liabilities
    34  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                        Page  
EXHIBIT I
  DEFINITIONS     I-1  
EXHIBIT II
  CONDITIONS PRECEDENT     II-1  
EXHIBIT III
  REPRESENTATIONS AND WARRANTIES     III-1  
EXHIBIT IV
  COVENANTS     IV-1  
EXHIBIT V
  TERMINATION EVENTS     V-1  
SCHEDULE I
  CREDIT AND COLLECTION POLICY     Schedule I-1  
SCHEDULE II
  LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS     Schedule II-1  
SCHEDULE III
  TRADE NAMES     Schedule III-1  
SCHEDULE IV
  OFFICE LOCATIONS     Schedule IV-1  
ANNEX A
  FORM OF INFORMATION PACKAGE     Annex A-1  
ANNEX B
  FORM OF INVESTMENT NOTICE     Annex B-1  
ANNEX C
  FORM OF PAYDOWN NOTICE     Annex C-1  
ANNEX D
  FORM OF COMPLIANCE CERTIFICATE     Annex D-1  
ANNEX E
  FORM OF LETTER OF CREDIT APPLICATION     Annex E-1  

-iii-



--------------------------------------------------------------------------------



 



     This SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as
amended, supplemented or otherwise modified from time to time, this “Agreement”)
is entered into as of December 15, 2009, by and among P&L RECEIVABLES COMPANY,
LLC, a Delaware limited liability company, as seller (the “Seller”), PEABODY
ENERGY CORPORATION, a Delaware corporation (“Peabody”), as initial servicer (in
such capacity, collectively, together with its successors and permitted assigns
in such capacity, the “Servicer”), ARCLAR COMPANY, LLC, an Indiana limited
liability company, PEABODY MIDWEST MINING, LLC, an Indiana limited liability
company, TWENTYMILE COAL, LLC, a Delaware corporation, CABALLO COAL, LLC, a
Delaware corporation, COALSALES II, LLC, a Delaware limited liability company,
PEABODY WESTERN COAL COMPANY, a Delaware corporation, POWDER RIVER COAL, LLC, a
Delaware limited liability company, PEABODY HOLDING COMPANY, LLC, a Delaware
limited liability company, COALTRADE, LLC, a Delaware limited liability company,
PEABODY COALTRADE INTERNATIONAL (CTI), LLC, a Delaware limited liability
company, COALSALES, LLC, a Delaware limited liability company (each a
“Sub-Servicer” and collectively the “Sub-Servicers”), MARKET STREET FUNDING LLC,
a Delaware limited liability company (together with its successors and permitted
assigns, the “Issuer”), THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES
HEREOF (together with their successors and permitted assigns in such capacity,
the “LC Participants”), PNC BANK, NATIONAL ASSOCIATION, a national banking
association (“PNC”), as administrator (in such capacity, together with its
successors and assigns in such capacity, the “Administrator”) and as issuer of
Letters of Credit (in such capacity, together with its successors and assigns in
such capacity, the “LC Bank”).
     PRELIMINARY STATEMENTS. Certain terms that are capitalized and used
throughout this Agreement are defined in Exhibit I. References in the Exhibits
hereto to the “Agreement” refer to this Agreement, as amended, supplemented or
otherwise modified from time to time.
     The Seller desires to sell, transfer and assign receivables, and the
Purchasers desire to acquire such receivables from time to time on the terms and
subject to the conditions set forth herein.
     This Agreement amends and restates in its entirety, as of the Closing Date,
the Amended and Restated Receivables Purchase Agreement, dated as of
September 30, 2005 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Original Agreement”), among the Seller, the
Servicer, the Sub-Servicers, the Issuer and the Administrator. Notwithstanding
the amendment and restatement of the Original Agreement by this Agreement,
(i) the Seller and Servicer shall continue to be liable to PNC, the Issuer or
any other Indemnified Party or Affected Person (as such terms are defined in the
Original Agreement) for fees and expenses which are accrued and unpaid under the
Original Agreement on the date hereof (collectively, the “Original Agreement
Outstanding Amounts”) and all agreements to indemnify such parties in connection
with events or conditions arising or existing prior to the effective date of
this Agreement and (ii) the security interest created under the Original
Agreement shall remain in full force and effect as security for such Original
Agreement Outstanding Amounts until such Original Agreement Outstanding Amounts
shall have been paid in full. Upon the effectiveness of this Agreement, each
reference to the Original Agreement in

 



--------------------------------------------------------------------------------



 



any other document, instrument or agreement shall mean and be a reference to
this Agreement. Nothing contained herein, unless expressly herein stated to the
contrary, is intended to amend, modify or otherwise affect any other instrument,
document or agreement executed and/or delivered in connection with the Original
Agreement.
     In consideration of the mutual agreements, provisions and covenants
contained herein, the parties hereto agree as follows:
ARTICLE I.
AMOUNTS AND TERMS OF THE INVESTMENTS
     Section 1.1 Investment Facility.
     (a) On the terms and conditions hereinafter set forth, the Issuer hereby
agrees to make investments in (each, an “Investment”) and, if so requested in
accordance with and subject to the terms of this Agreement, the LC Bank hereby
agrees to issue Letters of Credit in return for (and each LC Participant hereby
severally agrees to make participation advances in connection with any draws
under such Letters of Credit equal to such LC Participant’s Pro Rata Share
thereof), the Purchased Assets from time to time from the date hereof to the
Facility Termination Date.
     The Seller may, subject to the remainder of this paragraph (a) and the
other requirements and conditions herein, use the proceeds of any Investment or
Reinvestment by the Issuer, hereunder, to satisfy its Reimbursement Obligation
to the LC Bank and the LC Participants (ratably, based on the outstanding
amounts funded by the LC Bank and each such LC Participant) pursuant to
Section 1.16 below.
     In addition, in the event the Seller fails to reimburse the LC Bank and
each applicable LC Participant for the full amount of any drawing under any
Letter of Credit on the applicable Drawing Date (out of its own funds available
therefor, or otherwise, at such time), pursuant to Section 1.16, then the Seller
shall, automatically (and without the requirement of any further action on the
part of any Person hereunder), be deemed to have requested a new Investment from
the Issuer on such date, pursuant to the terms hereof, in an amount equal to the
amount of such Reimbursement Obligation at such time. Subject to the limitations
on funding set forth in the remainder of this paragraph (a), below (and
otherwise herein), the Issuer shall fund such deemed Investment request and
deliver the proceeds thereof directly to the Administrator to be immediately
distributed (ratably) to the LC Bank and the applicable LC Participants in
satisfaction of the Seller’s Reimbursement Obligation pursuant to Section 1.16,
below, to the extent of the amounts permitted to be funded by the Issuer, at
such time, hereunder.
     Notwithstanding anything set forth in this paragraph (a), or otherwise
herein to the contrary, under no circumstances shall any Purchaser make any such
Investment or Reinvestment (including, without limitation, any deemed Investment
by the Issuer pursuant to the immediately preceding paragraphs of this
Section 1.1(a)), or issue any Letter of Credit, as applicable, if, after giving
effect to such Investment, Reinvestment or issuance, (i) the aggregate
outstanding amount of the Capital funded by such Purchaser shall exceed (A) the
Commitment set forth opposite its name on the signature page hereto, as the same
may be reduced from time

2



--------------------------------------------------------------------------------



 



to time pursuant to Section 1.1(b), minus (B) in the case of any LC Participant
such LC Participant’s Pro Rata Share of the face amount of any outstanding
Letters of Credit, (ii) the aggregate outstanding Capital plus the LC
Participation Amount would exceed the Purchase Limit or (iii) or the Purchased
Assets Coverage Percentage would exceed 100%.
     (b) The Seller may, upon at least 30 days’ written notice to the
Administrator, irrevocably reduce the unused portion of the Purchase Limit in
whole or in part (but not below the amount that would cause the aggregate
outstanding Capital plus the LC Participation Amount to exceed the Purchase
Limit (after giving effect to such reduction)); provided, that each partial
reduction shall be in the amount of at least $5,000,000, or an integral multiple
of $1,000,000 in excess thereof, and that, unless terminated in whole, the
Purchase Limit shall in no event be reduced below $50,000,000. Each reduction in
the Commitments hereunder shall be made ratably among the LC Participants in
accordance with their respective Pro Rata Shares. The Administrator shall
promptly advise the Purchasers of any notice pursuant to this Section 1.1(b); it
being understood that (in addition to and without limiting any other
requirements for termination, prepayment and/or the funding of the LC Collateral
Account hereunder) no such reduction shall be effective unless and until (i) in
the case of a reduction of the Purchase Limit in whole to zero ($0), the amount
on deposit in the LC Collateral Account is at least equal to the then
outstanding LC Participation Amount and (ii) in the case of a partial reduction,
the amount on deposit in the LC Collateral Account is at least equal to the
difference between the then outstanding LC Participation Amount and the Purchase
Limit as so reduced by such partial reduction.
     Section 1.2 Making Investments.
     (a) Each request for any Investment hereunder may be made on any day upon
the Seller’s irrevocable written notice in the form of Annex B (each, an
“Investment Notice”) delivered to the Administrator in accordance with
Section 5.2 (which notice must be received by the Administrator before
11:00 a.m., New York City time) at least two Business Days before the requested
Investment Date, which notice shall specify: (A) the amount requested to be paid
to the Seller (such amount, which shall not be less than $300,000 and shall be
in integral multiples of $100,000, (B) the requested date of such Investment
(which shall be a Business Day) and (C) the pro forma calculation of the
Purchased Assets Coverage Percentage after giving effect to the increase in the
Capital.
     (b) On the date of each Investment hereunder, the Issuer shall, upon
satisfaction of the applicable conditions set forth in Exhibit II, make
available to the Seller in same day funds, at Bank of America, N.A., account
number 4426927763, ABA No. 026009593, an amount equal to the Capital of the
Investment being funded by the Issuer.
     Section 1.3 Transfer of Receivables and Other Purchased Assets.
     (a) Sale of Receivables. Notwithstanding the otherwise applicable
conditions precedent to Investments hereunder, upon effectiveness of this
Agreement in accordance with its terms, (i) the Issuer shall be deemed to have
made an Investment in an amount equal to its outstanding Capital under the
Original Agreement, and (ii) the Issuer’s outstanding Capital

3



--------------------------------------------------------------------------------



 



hereunder after giving effect to such deemed Investment shall be equal to the
Issuer’s outstanding Capital that was outstanding under the Original Agreement
immediately prior to the effectiveness of this Agreement. In consideration of
such initial Investment, the entry into this Agreement by the Administrator and
the Purchasers and the Administrator’s agreement (on behalf of the applicable
Purchasers) to make payments to the Seller from time to time in accordance with
Section 1.4, effective on the Closing Date, the Seller hereby sells, conveys,
transfers and assigns to the Administrator, on behalf of the Purchasers, all of
Seller’s right, title and interest in and to (i) all Pool Receivables existing
on the Closing Date or thereafter arising or acquired by the Seller from time to
time prior to the Facility Termination Date and (ii) all Related Security,
whether existing on the Closing Date or thereafter arising at any time and
acquired by the Seller.
     (b) Purchase of Purchased Assets. Subject to the terms and conditions
hereof, the Administrator (on behalf of the Purchasers) hereby purchases and
accepts from the Seller the Pool Receivables and all other Related Security
sold, assigned and transferred pursuant to Section 1.3(a) (collectively, the
“Purchased Assets”).
     (c) Obligations Not Assumed. The foregoing sale, assignment and transfer
does not constitute and is not intended to result in the creation, or an
assumption by the Administrator or any Purchaser, of any obligation of the
Seller, any Originator or any other Person under or in connection with the
Receivables or any other Related Security, all of which shall remain the
obligations and liabilities of the Seller, the Originator and/or such other
Person, as applicable.
     Section 1.4 Terms and Conditions for Sale, Assignment and Transfer. Subject
to the terms and conditions hereof, including Exhibit II, in consideration for
the sale, assignment and transfer of the Purchased Assets by the Seller to the
Administrator (on behalf of the Purchasers) hereunder:
     (a) Investments. On the Closing Date, and thereafter from time to time
prior to the Facility Termination Date, on request of the Seller for an
Investment in accordance with Section 1.2(a), the Issuer, in accordance with
Section 1.2(b), shall pay to the Seller the amount requested by the Seller under
Section 1.2(a).
     (b) Reinvestments. On each Business Day prior to the Facility Termination
Date, the Servicer, on behalf of the Issuer, shall pay to the Seller, out of
Collections of the Pool Receivables, the amount available for reinvestment in
accordance with Section 1.6(b)(ii). Each such payment is herein referred to as a
“Reinvestment”.
     (c) Deferred Purchase Price. The Servicer, on behalf of the Administrator
and the Purchasers, shall pay to the Seller, from Collections, the amounts
payable to the Seller from time to time pursuant to Section 1.6(b)(iv) and
clause sixth of Section 1.6(d)(ii) (such amounts, the “Deferred Purchase Price”
with respect to the Purchased Assets) at the times specified in such Sections.
The parties hereto acknowledge and agree that the Administrator and the
Purchasers shall have the right to, and intend to, set off (i) the Seller’s
obligation to pay (or cause to be paid) to the Purchasers (or to the
Administrator on their behalf) all Collections on the portion of the

4



--------------------------------------------------------------------------------



 



Purchased Assets attributable to the Deferred Purchase Price against (ii) the
Administrator’s and the Purchasers’ obligations to pay (or cause to be paid) to
the Seller the Deferred Purchase Price.
     (d) Seller Payments Limited to Collections. Notwithstanding any provision
contained in this Agreement to the contrary, none of the Administrator or the
Purchasers shall be obligated to pay any amount to the Seller as the purchase
price of the Purchased Assets pursuant to subsections (b) and (c) above except
to the extent of Collections on Receivables available for distribution to the
Seller in accordance with this Agreement. Any amount that Administrator or any
Purchaser does not pay pursuant to the preceding sentence shall not constitute a
claim (as defined in § 101 of the Bankruptcy Code) against or corporate
obligation of such Person for any such insufficiency unless and until such
amount becomes available for distribution to the Seller in accordance with
Section 1.6(d)(ii).
     (e) Intent of the Parties. The Seller, the Administrator and the Purchasers
intend that the sale, assignment and transfer of Purchased Assets to the
Administrator (on behalf of the Purchasers) shall be treated as a sale for all
purposes (other than for federal, state and local income and franchise tax
purposes as provided in the following paragraph of this clause (e)). If
notwithstanding the intent of the parties, such sale, transfer and assignment is
not treated as a sale for such purposes, such sale, assignment and transfer
shall be treated as the grant of, and the Seller does hereby grant to the
Administrator (for the benefit of the Purchasers) a security interest in the
following property to secure all of the Seller’s obligations (monetary or
otherwise) under this Agreement and the other Transaction Documents to which it
is a party, whether now or hereafter existing or arising, due or to become due,
direct or indirect, absolute or contingent: all of the Seller’s right, title and
interest in, to and under all of the following, whether now or hereafter owned,
existing or arising: (i) all Pool Receivables, (ii) all Related Security with
respect to such Pool Receivables, (iii) all Collections with respect to such
Pool Receivables, (iv) the Lock-Box Accounts and all amounts on deposit therein,
and all certificates and instruments, if any, from time to time evidencing such
Lock-Box Accounts and amounts on deposit therein, (v) all rights (but none of
the obligations) of the Seller under the Sale Agreement and (vi) all proceeds
of, and all amounts received or receivable under any or all of, the foregoing
(collectively, the “Pool Assets”). The Seller hereby authorizes the
Administrator to file financing statements describing as the collateral covered
thereby as “all of the debtor’s personal property or assets” or words to that
effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement. The Administrator, for the benefit of
the Purchasers, shall have, with respect to the Pool Assets, and in addition to
all the other rights and remedies available to the Administrator and the
Purchasers, all the rights and remedies of a secured party under any applicable
UCC.
     Notwithstanding the foregoing paragraph of this clause (e), the Seller, the
Administrator, the Purchasers and all other parties to this Agreement intend and
agree to treat, for U.S. federal, state and local income and franchise tax (in
the nature of income tax) purposes only, the sale, assignment and transfer of
the Purchased Assets to the Administrator (on behalf of the Purchasers) as a
loan to the Seller secured by the Pool Assets. The provisions of this Agreement
and all related Transaction Documents shall be construed to further these
intentions of the parties.

5



--------------------------------------------------------------------------------



 



     (f) LC Participant Investments. Whenever the LC Bank issues a Letter of
Credit pursuant to Section 1.14 hereof, each LC Participant shall, automatically
and without further action of any kind upon the effective date of issuance of
such Letter of Credit, have irrevocably deemed to make an Investment hereunder
in the event that such Letter of Credit is subsequently drawn and such drawn
amount shall not have been reimbursed pursuant to Section 1.16 upon such draw.
All such Investments shall comprise Base Rate Portions of Capital in an amount
equal to the amount of such draw (without regard to the numerical requirements
set forth in Section 1.2(a)), shall be made ratably by the LC Participants
according to their Pro Rata Shares and shall accrue Discount. In the event that
any Letter of Credit expires or is surrendered without being drawn (in whole or
in part) then, in such event, the foregoing commitment to make Investments shall
expire with respect to such Letter of Credit and the LC Participation Amount
shall automatically reduce by the amount of the Letter of Credit which is no
longer outstanding.
     Section 1.5 Purchased Assets Coverage Percentage Computation.
          The Purchased Assets Coverage Percentage shall be initially computed
on the Closing Date. Thereafter, until the Facility Termination Date, such
Purchased Assets Coverage Percentage shall be automatically recomputed (or
deemed to be recomputed) on each Business Day other than a Termination Day. From
and after the occurrence of any Termination Day, the Purchased Assets Coverage
Percentage shall (until the event(s) giving rise to such Termination Day are
satisfied or are waived in accordance with Section 5.1) be deemed to be 100%.
The Purchased Assets Coverage Percentage shall become zero when the Final Payout
Date has occurred and the Servicer shall have received the accrued Servicing Fee
thereon.
     Section 1.6 Settlement Procedures.
     (a) The collection of the Pool Receivables shall be administered by the
Servicer in accordance with this Agreement. The Seller shall provide to the
Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Assets Coverage Percentage.
     (b) The Servicer shall, on each day on which Collections of Pool
Receivables are received (or deemed received) by the Seller or the Servicer:
     (i) set aside and hold in trust (and shall, at the request of the
Administrator, segregate in a separate account approved by the Administrator)
for the Administrator (for the benefit of the Purchasers), out of such
Collections, first, an amount equal to the Discount accrued through such day for
each Portion of Capital and not previously set aside, second, an amount equal to
the fees set forth in the Fee Letter accrued and unpaid through such day, and
third, to the extent funds are available therefor, an amount equal to the
Servicing Fee accrued through such day and not previously set aside,
     (ii) subject to Section 1.6(f), if such day is not a Termination Day, remit
to the Seller, on behalf of the Purchasers, the remainder of such Collections.
Such remainder shall, to the extent representing a return on Capital, be
automatically reinvested in Pool Receivables, and in the Related Security,
Collections and other proceeds with respect

6



--------------------------------------------------------------------------------



 



thereto; provided, however, that if the Purchased Assets Coverage Percentage
would exceed 100%, then the Servicer shall not reinvest, but shall set aside and
hold in trust for the benefit of the Purchasers (and shall, at the request of
the Administrator, segregate in a separate account approved by the
Administrator) a portion of such Collections that, together with the other
Collections set aside pursuant to this paragraph, shall equal the amount
necessary to reduce the Purchased Assets Coverage Percentage to 100%,
     (iii) if such day is a Termination Day, set aside, segregate and hold in
trust (and shall, at the request of the Administrator, segregate in a separate
account approved by the Administrator) for the Purchasers, the entire remainder
of such Collections; provided, that if amounts are set aside and held in trust
on any Termination Day of the type described in clause (a) of the definition of
“Termination Day” and, thereafter, the conditions set forth in Section 2 of
Exhibit II are satisfied or waived by the Administrator, such previously
set-aside amounts shall, to the extent representing a return of the Capital, be
reinvested in accordance with clause (ii) on the day of such subsequent
satisfaction or waiver of conditions, and
     (iv) subject to Section 1.6(f), pay to the Seller (on behalf of the
Administrator and the Purchasers) for the Seller’s own account and in payment of
the Deferred Purchase Price for the Purchased Assets any Collections in excess
of: (x) amounts required to be reinvested in accordance with clause (ii) above
or the proviso to clause (iii) above, plus (y) the amounts that are required to
be set aside pursuant to clause (i) above, the proviso to clause (ii) and clause
(iii) above, plus (z) all reasonable and appropriate out-of-pocket costs and
expenses of the Servicer for servicing, collecting and administering the Pool
Receivables.
     (c) The Servicer shall, in accordance with the priorities set forth in
Section 1.6(d), deposit into the Administration Account (or such other account
designated by the Administrator), on each Settlement Date (or, solely with
respect to Collections held for the Purchasers pursuant to Section 1.6(f)(iii),
such other date approved by the Administrator with at least five (5) Business
Days prior written notice to the Administrator of such payment), Collections
held for the Purchasers pursuant to Section 1.6(b)(i) or 1.6(f) plus the amount
of Collections then held for the Purchasers pursuant to clauses (b)(ii) and
(iii) of Section 1.6; provided, that if Peabody or an Affiliate thereof is the
Servicer, such day is not a Termination Day and the Administrator has not
notified Peabody (or such Affiliate) that the right to retain the portion of
Collections set aside pursuant to Section 1.6(b)(i) that represents the
Servicing Fee is revoked, Peabody (or such Affiliate) may retain the portion of
the Collections set aside pursuant to Section 1.6(b)(i) that represents the
Servicing Fee in payment in full of the accrued Servicing Fees so set aside. On
the last day of each Settlement Period, the Administrator will notify the
Servicer by facsimile of the amount of Discount accrued with respect to each
Portion of Capital during such Settlement Period or portion thereof.
     (d) Upon receipt of funds deposited into the Administration Account
pursuant to clause (c) above, the Administrator shall cause such funds to be
distributed as follows:

7



--------------------------------------------------------------------------------



 



     (i) if such distribution occurs on a day that is not a Termination Day and
the Purchased Assets Coverage Percentage does not exceed 100%, first to the
Purchasers ratably (based on the aggregate accrued and unpaid Discount and fees
payable to all Purchasers at such time) in payment in full of all accrued
Discount and fees (other than Servicing Fees) with respect to each Portion of
Capital, and second, if the Servicer has set aside amounts in respect of the
Servicing Fee pursuant to clause (b)(i) above and has not retained such amounts
pursuant to clause (c) above, to the Servicer (payable in arrears on each
Settlement Date) in payment in full of the accrued Servicing Fees so set aside,
and
     (ii) if such distribution occurs on a Termination Day or on a day when the
Purchased Assets Coverage Percentage exceeds 100%, first to the Purchasers
ratably (based on the aggregate accrued and unpaid Discount and fees payable to
all Purchasers at such time) in payment in full of all accrued Discount and fees
(other than Servicing Fees) with respect to each Portion of Capital, second to
the Purchasers ratably (based on their respective Portions of Capital funded
thereby) in payment in full of Capital (or, if such day is not a Termination
Day, the amount necessary to reduce the Purchased Assets Coverage Percentage to
100%) (determined as if such Collections had been applied to reduce the
aggregate outstanding Capital), third, to the LC Collateral Account for the
benefit of the LC Bank and the LC Participants, the amount (if any) necessary to
cause the amount of cash collateral held in the LC Collateral Account to equal
the aggregate outstanding amount of the LC Participation Amount (or, if such day
is not a Termination Day, the amount necessary to reduce the Purchased Assets
Coverage Percentage to 100%) (determined as if such Collections had been applied
to reduce the aggregate outstanding amount of the LC Participation Amount),
fourth, to the Servicer in payment in full of all accrued Servicing Fees, fifth,
if the Capital and accrued Discount with respect to each Portion of Capital have
been reduced to zero, and all accrued Servicing Fees payable to the Servicer
have been paid in full, to the Purchasers ratably (based on their respective
Portions of Capital funded thereby), the Administrator and any other Indemnified
Party or Affected Person in payment in full of any other amounts owed thereto by
the Seller hereunder, and sixth, after the occurrence of the Final Payout Date,
all additional Collections with respect to the Purchased Assets shall be paid to
the Seller for its own account in payment of the Deferred Purchase Price for
such Purchased Assets.
     (e) For the purposes of this Section 1.6:
     (i) if on any day the Outstanding Balance of any Pool Receivable is reduced
or adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
discount or other adjustment made by the Seller or any Affiliate of the Seller,
or any setoff or dispute between the Seller or any Affiliate of the Seller and
an Obligor, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in the amount of such reduction or adjustment;
     (ii) if on any day any of the representations or warranties in Section l(g)
or (n) of Exhibit III is not true with respect to any Pool Receivable, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in full;

8



--------------------------------------------------------------------------------



 



     (iii) except as provided in clause (i) or (ii) above, or as otherwise
required by applicable law or the relevant Contract, all Collections received
from an Obligor of any Receivable shall be applied to the Receivables of such
Obligor in the order of the age of such Receivables, starting with the oldest
such Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and
     (iv) if and to the extent the Administrator or any Purchaser shall be
required for any reason to pay over to an Obligor (or any trustee, receiver,
custodian or similar official in any Insolvency Proceeding) any amount received
by it hereunder, such amount shall be deemed not to have been so received by the
Administrator or such Purchaser but rather to have been retained by the Seller
and, accordingly, the Administrator or such Purchaser, as the case may be, shall
have a claim against the Seller for such amount, payable when and to the extent
that any distribution from or on behalf of such Obligor is made in respect
thereof.
     (f) If at any time the Seller shall wish to cause the reduction of Capital
(but not to commence the liquidation, or reduction to zero, of the entire
Capital), the Seller may do so as follows:
     (i) the Seller shall give the Administrator and the Servicer written notice
in the form of Annex C (the “Paydown Notice”) (A) at least two Business Days’
prior to the date of such reduction for any reduction of Capital less than or
equal to $20,000,000 and (B) at least five Business Days’ prior to the date of
such reduction for any reduction of Capital greater than $20,000,000, in each
case such notice shall include the amount of such reduction and the proposed
date on which such reduction shall commence;
     (ii) on the proposed date of the commencement of such reduction and on each
day thereafter, the Servicer shall cause Collections not to be reinvested until
the amount thereof not so reinvested shall equal the desired amount of
reduction; and
     (iii) the Servicer shall hold such Collections in trust for the Purchasers,
for payment to the Administrator on the next Settlement Date immediately
following the current Settlement Period or such other date approved by the
Administrator, and Capital shall be deemed reduced in the amount to be paid to
the Administrator only when in fact finally so paid;
provided, that the amount of any such reduction shall be not less than $300,000
and shall be an integral multiple of $100,000.
     Section 1.7 Fees.
          The Seller shall pay to the Administrator for the benefit of the
Issuer, the LC Bank and each LC Participant, certain fees in the amounts and on
the dates set forth in that certain amended and restated fee letter agreement,
dated as of May 12, 2009, among Peabody, the Seller, the Administrator and the
Issuer (as such letter agreement may be amended, supplemented or otherwise
modified from time to time, the “Fee Letter”).

9



--------------------------------------------------------------------------------



 



     Section 1.8 Payments and Computations, Etc.
     (a) All amounts to be paid or deposited by the Seller or the Servicer
hereunder shall be made without reduction for offset or counterclaim and shall
be paid or deposited no later than noon (New York City time) on the day when due
in same day funds to the Administration Account. All amounts received after noon
(New York City time) will be deemed to have been received on the next Business
Day.
     (b) The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to 2.0% per annum above the Base Rate, payable on demand.
     (c) All computations of interest under clause (b) above and all
computations of Discount, fees and other amounts hereunder shall be made on the
basis of a year of 360 (or 365 or 366, as applicable, with respect to Discount
or other amounts calculated by reference to the Base Rate) days for the actual
number of days elapsed. Whenever any payment or deposit to be made hereunder
shall be due on a day other than a Business Day, such payment or deposit shall
be made on the next Business Day and such extension of time shall be included in
the computation of such payment or deposit.
     Section 1.9 Increased Costs.
     (a) If the Administrator, the LC Bank, the Issuer, any Purchaser, any
Liquidity Bank, any other Program Support Provider or any of their respective
Affiliates (each an “Affected Person”) reasonably determines that the existence
of or compliance with: (i) any law or regulation or any change therein or in the
interpretation or application thereof, in each case adopted, issued or occurring
after the date hereof, or (ii) any request, guideline or directive from any
central bank or other Governmental Authority (whether or not having the force of
law) issued or occurring after the date of this Agreement, affects or would
affect the amount of capital required or expected to be maintained by such
Affected Person, and such Affected Person determines that the amount of such
capital is increased by or based upon the existence of any commitment to make
Investments in (or otherwise to maintain the Investments in) Pool Receivables or
issue any Letter of Credit related to this Agreement or any related liquidity
facility, credit enhancement facility and other commitments of the same type,
then, upon demand by such Affected Person (with a copy to the Administrator),
the Seller shall promptly pay to the Administrator, for the account of such
Affected Person, from time to time as specified by such Affected Person,
additional amounts sufficient to compensate such Affected Person in the light of
such circumstances, to the extent that such Affected Person reasonably
determines such increase in capital to be allocable to the existence of any of
such commitments. A certificate as to such amounts submitted to the Seller and
the Administrator by such Affected Person shall be conclusive and binding for
all purposes, absent manifest error.
     (b) If, due to either: (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any

10



--------------------------------------------------------------------------------



 



increase in the cost to any Affected Person of agreeing to purchase or
purchasing, or maintaining the ownership of, the Purchased Assets in respect of
which Discount is computed by reference to the Euro-Rate, then, upon demand by
such Affected Person, the Seller shall promptly pay to such Affected Person,
from time to time as specified by such Affected Person, additional amounts
sufficient to compensate such Affected Person for such increased costs. A
certificate as to such amounts submitted to the Seller and the Administrator by
such Affected Person shall be conclusive and binding for all purposes, absent
manifest error.
     (c) If such increased costs affect the related Affected Person’s portfolio
of financing transactions, such Affected Person shall use reasonable averaging
and attribution methods to allocate such increased costs to the transactions
contemplated by this Agreement.
     Section 1.10 Requirements of Law.
          If any Affected Person reasonably determines that the existence of or
compliance with: (a) any law or regulation or any change therein or in the
interpretation or application thereof, in each case adopted, issued or occurring
after the date hereof, or (b) any request, guideline or directive from any
central bank or other Governmental Authority (whether or not having the force of
law) issued or occurring after the date of this Agreement:
     (i) does or shall subject such Affected Person to any tax of any kind
whatsoever with respect to this Agreement, any purchase of or investment in the
Purchased Assets or any increase in the amount of Capital relating thereto, or
does or shall change the basis of taxation of payments to such Affected Person
on account of Collections, Discount or any other amounts payable hereunder
(excluding taxes imposed on the overall or branch pre-tax net income of such
Affected Person, and franchise taxes imposed on such Affected Person, by the
jurisdiction under the laws of which such Affected Person is organized or
otherwise is considered doing business (unless the Affected Person would not be
considered doing business in such jurisdiction, but for having entered into, or
engaged in the transactions in connection with, this Agreement or any other
Transaction Document) or a political subdivision thereof),
     (ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate or the Base Rate hereunder, or
     (iii) does or shall impose on such Affected Person any other condition, and
the result of any of the foregoing is: (A) to increase the cost to such Affected
Person of agreeing to purchase or purchasing or maintaining the ownership of, or
issuing any Letter of Credit in respect of, the Purchased Assets (or interests
therein) or any Portion of Capital, or (B) to reduce any amount receivable
hereunder (whether directly or indirectly), then, in any such case, upon demand
by such Affected Person, the Seller shall promptly pay to such Affected Person
additional amounts necessary to compensate such

11



--------------------------------------------------------------------------------



 



Affected Person for such additional cost or reduced amount receivable. All such
amounts shall be payable as incurred. A certificate from such Affected Person to
the Seller and the Administrator certifying, in reasonably specific detail, the
basis for, calculation of, and amount of such additional costs or reduced amount
receivable shall be conclusive and binding for all purposes, absent manifest
error; provided, however, that no Affected Person shall be required to disclose
any confidential or tax planning information in any such certificate.
     Section 1.11 Inability to Determine Euro-Rate.
     (a) If the Administrator determines before the first day of any Settlement
Period (which determination shall be final and conclusive) that, by reason of
circumstances affecting the interbank eurodollar market generally, deposits in
dollars (in the relevant amounts for such Settlement Period) are not being
offered to banks in the interbank eurodollar market for such Settlement Period,
or adequate means do not exist for ascertaining the Euro-Rate for such
Settlement Period, then the Administrator shall give notice thereof to the
Seller. Thereafter, until the Administrator notifies the Seller that the
circumstances giving rise to such suspension no longer exist, (i) no Portion of
Capital shall be funded at the Alternate Rate determined by reference to the
Euro-Rate and (ii) the Discount for any outstanding Portions of Capital then
funded at the Alternate Rate determined by reference to the Euro-Rate shall, on
the last day of the then current Settlement Period, be converted to the
Alternate Rate determined by reference to the Base Rate.
     (b) If, on or before the first day of any Settlement Period, the
Administrator shall have been notified by any Affected Person that, such
Affected Person has determined (which determination shall be final and
conclusive) that, any enactment, promulgation or adoption of or any change in
any applicable law, rule or regulation, or any change in the interpretation or
administration thereof by a governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Affected Person with any guideline, request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for such Affected Person to fund or
maintain any Portion of Capital at the Alternate Rate and based upon the
Euro-Rate, the Administrator shall notify the Seller thereof. Upon receipt of
such notice, until the Administrator notifies the Seller that the circumstances
giving rise to such determination no longer apply, (i) no Portion of Capital
shall be funded at the Alternate Rate determined by reference to the Euro-Rate
and (ii) the Discount for any outstanding Portions of Capital then funded at the
Alternate Rate determined by reference to the Euro-Rate shall be converted to
the Alternate Rate determined by reference to the Base Rate either (A) on the
last day of the then current Settlement Period if such Affected Person may
lawfully continue to maintain such Portion of Capital at the Alternate Rate
determined by reference to the Euro-Rate to such day, or (B) immediately, if
such Affected Person may not lawfully continue to maintain such Portion of
Capital at the Alternate Rate determined by reference to the Euro-Rate to such
day.

12



--------------------------------------------------------------------------------



 



     Section 1.12 Extension of the Facility Termination Date.
          Provided that no Termination Event or Unmatured Termination Event
exists and is continuing, the Seller may request the extension of the Facility
Termination Date by providing written notice to the Administrator; provided such
request is made not more than 120 days prior to, and not less than 60 days prior
to, the then current Facility Termination Date. In the event that the Purchasers
are all agreeable to such extension, the Administrator shall so notify the
Seller and the Servicer in writing (it being understood that the Purchasers may
accept or decline such a request in their sole discretion and on such terms as
they may elect) not less than 30 days prior to the then current Facility
Termination Date and the Seller, the Servicer, the Sub-Servicers, the
Administrator and the Purchasers shall enter into such documents as the
Administrator and the Purchasers may deem necessary or appropriate to reflect
such extension, and all reasonable costs and expenses incurred by the Purchasers
and the Administrator in connection therewith (including reasonable Attorney
Costs) shall be paid by the Seller. In the event any Purchaser declines the
request for such extension, such Purchaser shall so notify the Administrator and
the Administrator shall so notify the Seller of such determination; provided,
that the failure of the Administrator to notify the Seller of the determination
to decline such extension shall not affect the understanding and agreement that
the applicable Purchasers shall be deemed to have refused to grant the requested
extension in the event the Administrator fails to affirmatively notify the
Seller, in writing, of their agreement to accept the requested extension.
     Section 1.13 Letters of Credit.
          Subject to the terms and conditions hereof, the LC Bank shall issue or
cause the issuance of standby Letters of Credit (“Letters of Credit”) on behalf
of Seller (and, if applicable, on behalf of, or for the account of, the Servicer
or any Sub-Servicer); provided, however, that the LC Bank will not be required
to issue or cause to be issued any Letters of Credit to the extent that the
issuance of such Letters of Credit would then cause the sum of (i) the
outstanding Capital plus (ii) the LC Participation Amount to exceed the Purchase
Limit. The LC Participation Amount shall not exceed in the aggregate, at any
time, the aggregate of the Commitments of the LC Bank and the LC Participants.
All amounts drawn upon Letters of Credit shall accrue Discount. Letters of
Credit that have not been drawn upon shall not accrue Discount.
     Section 1.14 Issuance of Letters of Credit.
     (a) The Seller may request the LC Bank, upon two (2) Business Days’ prior
written notice submitted on or before 11:00 a.m., New York time, to issue a
Letter of Credit by delivering to the Administrator an Investment Notice
substantially in the form of Annex B attached hereto and the LC Bank’s form of
Letter of Credit Application (the “Letter of Credit Application”), substantially
in the form of Annex E attached hereto completed to the satisfaction of the
Administrator and the LC Bank; and, such other certificates, documents and other
papers and information as the Administrator may reasonably request. The Seller
also has the right to give instructions and make agreements with respect to any
Letter of Credit Application and the disposition of documents, and to agree with
the Administrator upon any amendment, extension or renewal of any Letter of
Credit.

13



--------------------------------------------------------------------------------



 



     (b) Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts or other written demands for payment when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Facility Termination Date. Each Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank (“UCP 600”) or the International
Standby Practices (ISP98-International Chamber of Commerce Publication Number
590), and any amendments or revisions thereof adhered to by the LC Bank (the
“ISP98 Rules”), as determined by the LC Bank.
     (c) The Administrator shall promptly notify the LC Bank , at its address
for notices hereunder, and each LC Participant of the request by the Seller for
a Letter of Credit hereunder, and shall provide the LC Bank with the Letter of
Credit Application delivered to the Administrator by the Seller pursuant to
paragraph (a), above, by the close of business on the day received or if
received on a day that is not a Business Day or on any Business Day after
11:00 a.m. New York time on such day, on the next Business Day.
     Section 1.15 Requirements For Issuance of Letters of Credit.
     The Seller shall authorize and direct the LC Bank to name the Seller as the
“Applicant” or “Account Party” of each Letter of Credit.
     Section 1.16 Disbursements, Reimbursement.
     (a) Immediately upon the issuance of each Letter of Credit, each LC
Participant shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the LC Bank a participation in such Letter of Credit
and each drawing thereunder in an amount equal to such LC Participant’s Pro Rata
Share of the face amount of such Letter of Credit and the amount of such
drawing, respectively.
     (b) In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrator and the Seller of such request. Provided that it shall have
received such notice, the Seller shall reimburse (such obligation to reimburse
the LC Bank shall sometimes be referred to as a “Reimbursement Obligation”) the
LC Bank prior to 12:00 p.m., New York time on each date that an amount is paid
by the LC Bank under any Letter of Credit (each such date, a “Drawing Date”) in
an amount equal to the amount so paid by the LC Bank. In the event the Seller
fails to reimburse the LC Bank for the full amount of any drawing under any
Letter of Credit by 12:00 p.m., New York time, on the Drawing Date, the LC Bank
will promptly notify each LC Participant thereof, and the Seller shall be deemed
to have requested that an Investment be made by the LC Bank and the LC
Participants to be disbursed on the Drawing Date under such Letter of Credit,
subject to the amount of the unutilized portion of the Purchase Limit. Any
notice given by the LC Bank pursuant to this Section may be oral if immediately
confirmed in writing; provided that the lack

14



--------------------------------------------------------------------------------



 



of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
     (c) Each LC Participant shall upon any notice pursuant to clause (b) above
make available to the LC Bank an amount in immediately available funds equal to
its Pro Rata Share of the amount of the drawing, whereupon the LC Participants
shall each be deemed to have made an Investment in that amount. If any LC
Participant so notified fails to make available to the LC Bank the amount of
such LC Participant’s Pro Rata Share of such amount by no later than 2:00 p.m.,
New York time on the Drawing Date, then interest shall accrue on such LC
Participant’s obligation to make such payment, from the Drawing Date to the date
on which such LC Participant makes such payment (i) at a rate per annum equal to
the Federal Funds Rate during the first three days following the Drawing Date
and (ii) at a rate per annum equal to the rate applicable to Capital on and
after the fourth day following the Drawing Date. The LC Bank will promptly give
notice of the occurrence of the Drawing Date, but failure of the LC Bank to give
any such notice on the Drawing Date or in sufficient time to enable any LC
Participant to effect such payment on such date shall not relieve such LC
Participant from its obligation under this clause (c), provided that such LC
Participant shall not be obligated to pay interest as provided in subclauses (i)
and (ii) above until and commencing from the date of receipt of notice from the
LC Bank or the Administrator of a drawing. Each LC Participant’s Commitment
shall continue until the last to occur of any of the following events: (A) the
LC Bank ceases to be obligated to issue or cause to be issued Letters of Credit
hereunder; (B) no Letter of Credit issued hereunder remains outstanding and
uncancelled or (C) all Persons (other than the Seller) have been fully
reimbursed for all payments made under or relating to Letters of Credit.
     Section 1.17 Repayment of Participation Advances.
     (a) Upon (and only upon) receipt by the LC Bank for its account of
immediately available funds from the Seller (i) in reimbursement of any payment
made by the LC Bank under a Letter of Credit with respect to which any LC
Participant has made a participation advance to the LC Bank, or (ii) in payment
of Discount on the Investments made or deemed to have been made in connection
with any such draw, the LC Bank will pay to each LC Participant, ratably (based
on the outstanding drawn amounts funded by each such LC Participant in respect
of such Letter of Credit), in the same funds as those received by the LC Bank;
it being understood, that the LC Bank shall retain a ratable amount of such
funds that were not the subject of any payment in respect of such Letter of
Credit by any LC Participant.
     (b) If the LC Bank is required at any time to return to the Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by the Seller to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each LC Participant shall, on demand of
the LC Bank, forthwith return to the LC Bank the amount of its Pro Rata Share of
any amounts so returned by the LC Bank plus interest at the Federal Funds Rate.

15



--------------------------------------------------------------------------------



 



     Section 1.18 Documentation.
          The Seller agrees to be bound by the terms of the Letter of Credit
Application and by the LC Bank’s interpretations of any Letter of Credit issued
for the Seller and by the LC Bank’s written regulations and customary practices
relating to letters of credit, though the LC Bank’s interpretation of such
regulations and practices may be different from the Seller’s own. In the event
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct by the LC Bank, the LC Bank shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Seller’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
     Section 1.19 Determination to Honor Drawing Request.
          In determining whether to honor any request for drawing under any
Letter of Credit by the beneficiary thereof, the LC Bank shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.
     Section 1.20 Nature of Participation and Reimbursement Obligations.
          Each LC Participant’s obligation in accordance with this Agreement to
make participation advances as a result of a drawing under a Letter of Credit,
and the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I under all
circumstances, including the following circumstances:
     (i) any set-off, counterclaim, recoupment, defense or other right which
such LC Participant may have against the LC Bank, the Administrator, the Issuer,
the Seller or any other Person for any reason whatsoever;
     (ii) the failure of the Seller or any other Person to comply with the
conditions set forth in this Agreement for the making of an Investment,
Reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
participation advances hereunder;
     (iii) any lack of validity or enforceability of any Letter of Credit;
     (iv) any claim of breach of warranty that might be made by the Seller, the
LC Bank or any LC Participant against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, defense or other right which the Seller,
the LC Bank or any LC Participant may have at any time against a beneficiary,
any successor beneficiary or any transferee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the LC Bank, any LC Participant, the Issuer or any other

16



--------------------------------------------------------------------------------



 



Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between the Seller or any Subsidiaries of the Seller or any Affiliates of the
Seller and the beneficiary for which any Letter of Credit was procured);
     (v) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrator or the LC Bank has been notified thereof;
     (vi) payment by the LC Bank under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit other than as a result of the gross
negligence or willful misconduct of the LC Bank;
     (vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
     (viii) any failure by the LC Bank or any of the LC Bank’s Affiliates to
issue any Letter of Credit in the form requested by the Seller, unless the LC
Bank has received written notice from the Seller of such failure within three
Business Days after the LC Bank shall have furnished the Seller a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;
     (ix) any Material Adverse Effect on the Seller, any Originator or any
Affiliates thereof;
     (x) any breach of this Agreement or any Transaction Document by any party
thereto;
     (xi) the occurrence or continuance of an Insolvency Proceeding with respect
to the Seller, any Originator or any Affiliate thereof;
     (xii) the fact that a Termination Event or an Unmatured Termination Event
shall have occurred and be continuing;
     (xiii) the fact that this Agreement or the obligations of Seller or
Servicer hereunder shall have been terminated; and
     (xiv) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

17



--------------------------------------------------------------------------------



 



     Nothing in this Section 1.20 shall relieve the LC Bank from liability for
its gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction.
     Section 1.21 Indemnity.
          In addition to other amounts payable hereunder, the Seller hereby
agrees to protect, indemnify, pay and save harmless the Administrator, the LC
Bank, each LC Participant and any of the LC Bank’s Affiliates that have issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including Attorney Costs) which the Administrator, the LC Bank, any LC
Participant or any of their respective Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of (a) the gross negligence or willful misconduct of the
party to be indemnified as determined by a final judgment of a court of
competent jurisdiction or (b) the wrongful dishonor by the LC Bank of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto Governmental Authority (all such acts or omissions
herein called “Governmental Acts”).
     Section 1.22 Liability for Acts and Omissions.
          As between the Seller, on the one hand, and the Administrator, the LC
Bank, the LC Participants and the Issuer, on the other, the Seller assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the respective foregoing, none of the Administrator, the LC Bank,
the LC Participants or the Issuer shall be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if the LC
Bank shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Seller against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Seller and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Administrator, the LC Bank, the LC
Participants and the Issuer, including any Governmental Acts, and none of the
above shall

18



--------------------------------------------------------------------------------



 



affect or impair, or prevent the vesting of, any of the LC Bank’s rights or
powers hereunder. Nothing in the preceding sentence shall relieve the LC Bank
from liability for its gross negligence or willful misconduct, as determined by
a final non-appealable judgment of a court of competent jurisdiction, in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Administrator, the LC Bank, the
LC Participants, the Issuer or their respective Affiliates, be liable to the
Seller or any other Person for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
          Without limiting the generality of the foregoing, the Administrator,
the LC Bank, the LC Participants and the Issuer and each of its Affiliates
(i) may rely on any written communication believed in good faith by such Person
to have been authorized or given by or on behalf of the applicant for a Letter
of Credit; (ii) may honor any presentation if the documents presented appear on
their face to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the LC Bank or its Affiliates;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Administrator, the LC
Bank, the LC Participants, the Issuer or their respective Affiliates, in any way
related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
          In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the LC Bank under or
in connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.

19



--------------------------------------------------------------------------------



 



ARTICLE II.
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS
     Section 2.1 Representations and Warranties; Covenants.
          Each of the Seller, Peabody and the Servicer hereby makes the
representations and warranties, and hereby agrees to perform and observe the
covenants, applicable to it set forth in Exhibits III and IV, respectively.
     Section 2.2 Termination Events.
          If any of the Termination Events set forth in Exhibit V shall occur,
the Administrator may, by notice to the Seller, declare the Facility Termination
Date to have occurred (in which case the Facility Termination Date shall be
deemed to have occurred); provided, that automatically upon the occurrence of
any event (without any requirement for the passage of time or the giving of
notice) described in paragraph (f) of Exhibit V, the Facility Termination Date
shall occur. Upon any such declaration, occurrence or deemed occurrence of the
Facility Termination Date, the Purchasers and the Administrator shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided after default under the Illinois UCC and
under other applicable law, which rights and remedies shall be cumulative.
ARTICLE III.
INDEMNIFICATION
     Section 3.1 Indemnities by the Seller.
          Without limiting any other rights that the Administrator, the
Purchasers, the Liquidity Banks, any Program Support Provider or any of their
respective Affiliates, employees, officers, directors, agents, counsel,
successors, transferees or permitted assigns (each, an “Indemnified Party”) may
have hereunder or under applicable law, the Seller hereby agrees to indemnify
each Indemnified Party from and against any and all claims, damages, expenses,
costs, losses and liabilities (including Attorney Costs) (all of the foregoing
being collectively referred to as “Indemnified Amounts”) arising out of or
resulting from this Agreement (whether directly or indirectly), the use of
proceeds of Investments or Reinvestments, the ownership of any portion of the
Purchased Assets, or any interest therein, or in respect of any Receivable,
Related Security or Contract, excluding, however: (a) Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of such
Indemnified Party or its officers, directors, agents, counsel, successors,
transferees or permitted assigns, (b) any indemnification which has the effect
of recourse for the non-payment of the Receivables to any indemnitor (except as
otherwise specifically provided in this Agreement), or (c) overall net income
taxes or franchise taxes imposed on such Indemnified Party by the jurisdiction
under the laws of which such Indemnified Party is organized or any political
subdivision thereof. Without limiting or being limited by the foregoing, and
subject to the exclusions set forth in the preceding sentence, the Seller shall
pay on demand (which demand shall be accompanied by documentation of the
Indemnified Amounts, in reasonable detail) to each Indemnified Party any and all
amounts

20



--------------------------------------------------------------------------------



 



necessary to indemnify such Indemnified Party from and against any and all
Indemnified Amounts relating to or resulting from any of the following:
               (i) the failure of any Receivable included in the calculation of
the Net Receivables Pool Balance as an Eligible Receivable to be an Eligible
Receivable, the failure of any information contained in an Information Package
to be true and correct, or the failure of any other information provided to any
Purchaser or the Administrator with respect to Receivables or this Agreement to
be true and correct,
               (ii) the failure of any representation, warranty or statement
made or deemed made by the Seller (or any of its officers) under or in
connection with this Agreement to have been true and correct as of the date made
or deemed made in all respects when made,
               (iii) the failure by the Seller to comply with any applicable
law, rule or regulation with respect to any Pool Receivable or the related
Contract, or the failure of any Pool Receivable or the related Contract to
conform to any such applicable law, rule or regulation,
               (iv) the failure to vest in the Administrator (on behalf of the
Purchasers) a valid and enforceable first priority perfected ownership or
security interest in the Pool Assets, free and clear of any Adverse Claim,
               (v) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
in, or purporting to be in, the Receivables Pool and the other Pool Assets,
whether at the time of any Investment or Reinvestment or at any subsequent time,
               (vi) any dispute, claim, offset or defense (other than discharge
in bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
in, or purporting to be in, the Receivables Pool (including a defense based on
such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the goods or services related to
such Receivable or the furnishing or failure to furnish such goods or services
or relating to collection activities with respect to such Receivable (if such
collection activities were performed by the Seller or any of its Affiliates
acting as Servicer or by any agent or independent contractor retained by the
Seller or any of its Affiliates),
               (vii) any failure of the Seller (or any of its Affiliates acting
as the Servicer) to perform its duties or obligations in accordance with the
provisions hereof or under the Contracts,
               (viii) any products liability or other claim, investigation,
litigation or proceeding arising out of or in connection with merchandise,
insurance or services that are the subject of any Contract,
               (ix) the commingling of Collections at any time with other funds,

21



--------------------------------------------------------------------------------



 



               (x) the use of proceeds of Investments or Reinvestments, or
               (xi) any reduction in Capital as a result of the distribution of
Collections pursuant to Section 1.6(d), if all or a portion of such
distributions shall thereafter be rescinded or otherwise must be returned for
any reason.
     Section 3.2 Indemnities by the Servicer.
          Without limiting any other rights that the Administrator, any
Purchasers, any Liquidity Banks, any Program Support Provider or any other
Indemnified Party may have hereunder or under applicable law, the Servicer
hereby agrees to indemnify each Indemnified Party from and against any and all
Indemnified Amounts arising out of or resulting from (whether directly or
indirectly): (a) the failure of any information contained in an Information
Package to be true and correct, or the failure of any other information provided
to any such Indemnified Party by, or on behalf of, the Servicer to be true and
correct, (b) the failure of any representation, warranty or statement made or
deemed made by the Servicer (or any of its officers) under or in connection with
this Agreement to have been true and correct as of the date made or deemed made
in all respects when made, (c) the failure by the Servicer to comply with any
applicable law, rule or regulation with respect to any Pool Receivable or the
related Contract, (d) any dispute, claim, offset or defense of the Obligor to
the payment of any Receivable in, or purporting to be in, the Receivables Pool
resulting from or related to the collection activities with respect to such
Receivable, or (e) any failure of the Servicer to perform its duties or
obligations in accordance with the provisions hereof.
ARTICLE IV.
ADMINISTRATION AND COLLECTIONS
     Section 4.1 Appointment of the Servicer.
     (a) The servicing, administering and collection of the Pool Receivables
shall be conducted by the Person so designated from time to time as the Servicer
in accordance with this Section. Until the Administrator gives notice to Peabody
(in accordance with this Section) of the designation of a new Servicer, Peabody
is hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. Upon the occurrence of a
Termination Event, the Administrator may designate as Servicer any Person
(including itself) to succeed Peabody or any successor Servicer, on the
condition in each case that any such Person so designated shall agree to perform
the duties and obligations of the Servicer pursuant to the terms hereof.
     (b) Upon the designation of a successor Servicer as set forth in clause (a)
above, Peabody agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrator determines will facilitate the
transition of the performance of such activities to the new Servicer, and
Peabody shall cooperate with and assist such new Servicer. Such cooperation
shall include access to and transfer of related records and use by the new
Servicer of all licenses, hardware or software necessary or desirable to collect
the Pool Receivables and the Related Security.

22



--------------------------------------------------------------------------------



 



     (c) Peabody acknowledges that, in making their decision to execute and
deliver this Agreement, the Administrator and the Purchasers have relied on
Peabody’s agreement to act as Servicer hereunder. Accordingly, Peabody agrees
that it will not voluntarily resign as Servicer.
     (d) The Servicer may and hereby does delegate its duties and obligations
hereunder to the Originators as subservicer (each a “Sub-Servicer”); provided,
that, in such delegation: (i) each such Sub-Servicer shall and hereby does agree
in writing to perform the duties and obligations of the Servicer pursuant to the
terms hereof, (ii) the Servicer shall remain primarily liable for the
performance of the duties and obligations so delegated, (iii) the Seller, the
Administrator and the Purchasers shall have the right to look solely to the
Servicer for performance, and (iv) the terms of any agreement with any
Sub-Servicer shall and hereby do provide that the Administrator may terminate
such agreement upon the termination of the Servicer hereunder by giving notice
of its desire to terminate such agreement to the Servicer (and the Servicer
shall provide appropriate notice to each such Sub-Servicer); provided, however,
that if any such delegation is to any Person other than Arclar Company, LLC,
Peabody Midwest Mining, LLC, Twentymile Coal, LLC, Caballo Coal, LLC, COALSALES
II, LLC, Peabody Western Coal Company, Powder River Coal, LLC, Peabody Holding
Company, LLC, COALTRADE, LLC, Peabody COALTRADE International (CTI), LLC, or
COALSALES, LLC, the Administrator shall have consented in writing in advance to
such delegation.
     Section 4.2 Duties of the Servicer.
     (a) The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to administer and collect each Pool Receivable from time
to time, all in accordance with this Agreement and all applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policies. The Servicer shall set aside, for the accounts
of the Seller and the Purchasers, the amount of the Collections to which each is
entitled in accordance with Article I. The Servicer may, in accordance with the
applicable Credit and Collection Policy, extend the maturity of any Pool
Receivable and extend the maturity or adjust the Outstanding Balance of any
Defaulted Receivable as the Servicer may determine to be appropriate to maximize
Collections thereof; provided, however, that: for the purposes of this
Agreement, (i) such extension shall not change the number of days such Pool
Receivable has remained unpaid from the date of the invoice date related to such
Pool Receivable, (ii) such extension or adjustment shall not alter the status of
such Pool Receivable as a Delinquent Receivable or a Defaulted Receivable or
limit the rights of any of the Purchasers or the Administrator under this
Agreement and (iii) if a Termination Event has occurred and is continuing and
Peabody or an Affiliate thereof is serving as the Servicer, Peabody or such
Affiliate may make such extension or adjustment only upon the prior approval of
the Administrator. The Seller shall deliver to the Servicer and the Servicer
shall hold for the benefit of the Seller and the Administrator (individually and
for the benefit of the Purchasers), in accordance with their respective
interests, all records and documents (including computer tapes or disks) with
respect to each Pool Receivable. Notwithstanding anything to the contrary
contained herein, the Administrator may direct the Servicer (whether the
Servicer is Peabody or any other Person) to commence or settle any legal action
to enforce collection of any Pool Receivable or to foreclose upon or repossess
any Related Security.

23



--------------------------------------------------------------------------------



 



     (b) The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller the collections of any indebtedness
that is not a Pool Receivable, less, if Peabody or an Affiliate thereof is not
the Servicer, all reasonable and appropriate out-of-pocket costs and expenses of
such Servicer of servicing, collecting and administering such collections. The
Servicer, if other than Peabody or an Affiliate thereof, shall, as soon as
practicable upon demand, deliver to the Seller all records in its possession
that evidence or relate to any indebtedness that is not a Pool Receivable, and
copies of records in its possession that evidence or relate to any indebtedness
that is a Pool Receivable.
     (c) The Servicer’s obligations hereunder shall terminate on the Final
Payout Date.
     After such termination, if Peabody or an Affiliate thereof was not the
Servicer on the date of such termination, the Servicer shall promptly deliver to
the Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.
     Section 4.3 Lock-Box Arrangements.
          Prior to the Closing Date, the Seller shall enter into Lock-Box
Agreements with all of the Lock-Box Banks and deliver original counterparts
thereof to the Administrator. Upon the occurrence of a Termination Event, the
Administrator may at any time thereafter give notice to each Lock-Box Bank that
the Administrator is exercising its rights under the Lock-Box Agreements to do
any or all of the following: (a) to have the exclusive ownership and control of
the Lock-Box Accounts transferred to the Administrator and to exercise exclusive
dominion and control over the funds deposited therein, (b) to have the proceeds
that are sent to the respective Lock-Box Accounts redirected pursuant to the
Administrator’s instructions rather than deposited in the applicable Lock-Box
Account, and (c) to take any or all other actions permitted under the applicable
Lock-Box Agreement. The Seller hereby agrees that if the Administrator at any
time takes any action set forth in the preceding sentence, the Administrator
shall have exclusive control of the proceeds (including Collections) of all Pool
Receivables and the Seller hereby further agrees to take any other action that
the Administrator may reasonably request to transfer such control. Any proceeds
of Pool Receivables received by the Seller or the Servicer thereafter shall be
sent immediately to the Administrator. The parties hereto hereby acknowledge
that if at any time the Administrator takes control of any Lock-Box Account, the
Administrator shall not have any rights to the funds therein in excess of the
unpaid amounts due to the Administrator, the Purchasers or any other Person
hereunder, and the Administrator shall distribute or cause to be distributed
such funds in accordance with Section 4.2(b) and Article I (in each case as if
such funds were held by the Servicer thereunder).
     Section 4.4 Enforcement Rights.
     (a) At any time following the occurrence and during the continuation of a
Termination Event:

24



--------------------------------------------------------------------------------



 



          (i) the Administrator may direct the Obligors that payment of all
amounts payable under any Pool Receivable is to be made directly to the
Administrator or its designee,
          (ii) the Administrator may instruct the Seller or the Servicer to give
notice of the Purchasers’ interest in Pool Receivables to each Obligor, which
notice shall direct that payments be made directly to the Administrator or its
designee, and the Seller or the Servicer, as the case may be, shall give such
notice at the expense of the Seller or the Servicer, as the case may be;
provided, that if the Seller or the Servicer, as the case may be, fails to so
notify each Obligor, the Administrator (at the Seller’s or the Servicer’s, as
the case may be, expense) may so notify the Obligors, and
          (iii) the Administrator may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrator or its designee at a place selected by the
Administrator, and (B) segregate all cash, checks and other instruments received
by it from time to time constituting Collections in a manner acceptable to the
Administrator and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrator or its designee.
     (b) The Seller hereby authorizes the Administrator, and irrevocably
appoints the Administrator as its attorney-in-fact with full power of
substitution and with full authority in the place and stead of the Seller, which
appointment is coupled with an interest, to take any and all steps in the name
of the Seller and on behalf of the Seller necessary or desirable following the
occurrence and during the continuation of a Termination Event, in the
determination of the Administrator, to collect any and all amounts or portions
thereof due under any and all Pool Assets, including endorsing the name of the
Seller on checks and other instruments representing Collections and enforcing
such Pool Assets. Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.
     Section 4.5 Responsibilities of the Seller.
     (a) Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if such Pool Receivables had not been
transferred hereunder, and the exercise by the Administrator or any Purchaser of
their respective rights hereunder shall not relieve the Seller from such
obligations, and (ii) pay when due any taxes, including any sales taxes payable
in connection with the Pool Receivables and their creation and satisfaction.
Neither the Administrator nor any Purchaser shall have any obligation or
liability with respect to any Pool

25



--------------------------------------------------------------------------------



 



Asset, nor shall any of them be obligated to perform any of the obligations of
the Seller, Peabody or any Originator thereunder.
     (b) Peabody hereby irrevocably agrees that if at any time it shall cease to
be the Servicer hereunder, it shall act (if the then-current Servicer so
requests) as the data-processing agent of the Servicer and, in such capacity,
Peabody shall conduct the data-processing functions of the administration of the
Receivables and the Collections thereon in substantially the same way that
Peabody conducted such data-processing functions while it acted as the Servicer.
     Section 4.6 Servicing Fee.
     (a) Subject to clause (b), the Servicer shall be paid a fee equal to 1.00%
per annum (the “Servicing Fee Rate”) of the daily average aggregate Outstanding
Balance of the Pool Receivables. Such fee shall be paid through the
distributions contemplated by Section 1.6(d).
     (b) If the Servicer ceases to be Peabody or an Affiliate thereof, the
servicing fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), and (ii) an alternative amount specified by the successor Servicer
not to exceed 110% of the aggregate reasonable costs and expenses incurred by
such successor Servicer in connection with the performance of its obligations as
Servicer.
     Section 4.7 Authorization and Action of the Administrator.
          Each Purchaser hereby accepts the appointment of and irrevocably
authorizes the Administrator to take such action as agent on its behalf and to
exercise such powers as are delegated to the Administrator by the terms hereof,
together with such powers as are reasonably incidental thereto. The
Administrator shall not be required to take any action which exposes such
Administrator to personal liability or which is contrary to this Agreement or
applicable law. The appointment and authority of the Administrator hereunder
shall terminate upon the occurrence of the Final Payout Date.
     Section 4.8 Nature of Administrator’s Duties.
          The Administrator shall have no duties or responsibilities except
those expressly set forth in this Agreement or in the other Transaction
Documents. The duties of the Administrator shall be mechanical and
administrative in nature. The Administrator shall not have, by reason of this
Agreement, a fiduciary relationship in respect of any Purchaser. Nothing in this
Agreement or any of the Transaction Documents, express or implied, is intended
to or shall be construed to impose upon the Administrator any obligations in
respect of this Agreement or any of the Transaction Documents except as
expressly set forth herein or therein. The Administrator shall not have any duty
or responsibility, either initially or on a continuing basis, to provide any
Purchaser with any credit or other information with respect to the Seller, any
Originator, any Sub-Servicer or the Servicer, whether coming into its possession
before the date hereof or at any time or times thereafter. If the Administrator
seeks the consent or approval of the Purchasers to the taking or refraining from
taking any action hereunder, the Administrator shall send notice thereof to each
Purchaser. The Administrator shall promptly notify each

26



--------------------------------------------------------------------------------



 



Purchaser any time that the Purchasers have instructed the Administrator to act
or refrain from acting pursuant hereto.
     Section 4.9 UCC Filings.
          Each of the Seller and the Purchasers expressly recognizes and agrees
that the Administrator may be listed as the assignee or secured party of record
on the various UCC filings required to be made hereunder in order to perfect the
sale of the Purchased Assets from the Seller to the Purchasers, that such
listing shall be for administrative convenience only in creating a record or
nominee owner to take certain actions hereunder on behalf of the Purchasers and
that such listing will not affect in any way the status of the Purchasers as the
owners of the Purchased Assets. In addition, such listing shall impose no duties
on the Administrator other than those expressly and specifically undertaken in
accordance with this Section 4.9.
     Section 4.10 Administrator’s Reliance, Etc.
          Neither the Administrator nor any of its directors, officers, agents
or employees shall be liable for any action taken or omitted to be taken by it
as Administrator under or in connection with this Agreement except for its own
gross negligence or willful misconduct. Without limiting the foregoing, the
Administrator: (i) may consult with legal counsel (including counsel for the
Seller), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation to any Purchaser and shall not be
responsible to any Purchaser for any statements, warranties or representations
made in or in connection with this Agreement; (iii) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of the Seller, the
Servicer, any Sub-Servicer or any Originator or to inspect the property
(including the books and records) of the Seller, the Servicer, any Sub-Servicer
or any Originator; (iv) shall not be responsible to any Purchaser for the due
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement, or any other instrument or document furnished pursuant
hereto; and (v) shall incur no liability under or in respect of this Agreement
or any other Transaction Document by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
telex) believed by it to be genuine and signed or sent by the proper party or
parties. The Administrator may at any time request instructions from the
Purchasers with respect to any actions or approvals which by the terms of this
Agreement or of any of the other Transaction Documents the Administrator is
permitted or required to take or to grant, and if such instructions are promptly
requested, the Administrator shall be absolutely entitled to refrain from taking
any action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Transaction Documents until it shall have received
such instructions from the Issuer and the Majority LC Participants (or, where
expressly required hereunder, from the Required LC Participants or all of the LC
Participants). Without limiting the foregoing, neither the Issuer, the LC Bank
nor any LC Participant shall have any right of action whatsoever against the
Administrator as a result of the Administrator acting or refraining from acting
under this Agreement or any of the other Transaction Documents in accordance
with the instructions of the Issuer and the Majority LC

27



--------------------------------------------------------------------------------



 



Participants (or, where expressly required hereunder, the Required LC
Participants or all of the LC Participants).
     Section 4.11 Administrator and Affiliates.
          To the extent that the Administrator or any of its Affiliates is or
shall become an LC Participant hereunder, the Administrator or such Affiliate,
in such capacity, shall have the same rights and powers under this Agreement as
would any other LC Participant hereunder and may exercise the same as though it
were not the Administrator. The Administrator and its Affiliates may generally
engage in any kind of business with the Seller, any Originator, Peabody, any
Sub-Servicer or the Servicer, any of their respective Affiliates and any Person
who may do business with or own securities of the Seller, any Originator,
Peabody, any Sub-Servicer or the Servicer or any of their respective Affiliates,
all as if it were not the Administrator hereunder and without any duty to
account therefor to the Issuer or the LC Participants.
     Section 4.12 Purchase Decision.
          Each of the Purchasers acknowledges that it has, independently and
without reliance upon the Administrator, the LC Bank or any LC Participant and
based on such documents and information as it has deemed appropriate, made its
own evaluation and decision to enter into this Agreement and, to the extent it
so determines, to issue Letters of Credit and/or to purchase the Purchased
Assets hereunder. Each Purchaser also acknowledges that it will, independently
and without reliance upon the Administrator, the LC Bank or any LC Participant,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement.
     Section 4.13 Indemnification.
          Each LC Participant agrees to indemnify the Administrator and the LC
Bank (to the extent not reimbursed by the Seller or the Servicer), ratably
according to its Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrator in any way relating to or
arising out of this Agreement or any action taken or omitted by the
Administrator under this Agreement; provided, however, that no LC Participant
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
resulting from the Administrator’s or the LC Bank’s gross negligence or willful
misconduct, as determined by a final non-appealable judgment of a court of
competent jurisdiction. Without limiting the generality of the foregoing, each
LC Participant agrees to reimburse the Administrator and the LC Bank, ratably
according to their Pro Rata Shares, promptly upon demand, for any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Administrator or
the LC Bank in connection with the administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of its rights or responsibilities under, this
Agreement.

28



--------------------------------------------------------------------------------



 



     Section 4.14 Successor Administrator.
          The Administrator may resign at any time by giving thirty days’ notice
thereof to the Purchasers, the Seller and the Servicer. Upon any such
resignation, the Issuer and the Majority LC Participants shall have the right to
appoint a successor Administrator approved by the Seller (which approval will
not be unreasonably withheld or delayed). If no successor Administrator shall
have been so appointed and accepted such appointment within 30 days after the
retiring Administrator’s giving of notice of resignation, then the retiring
Administrator may appoint a successor Administrator approved by the Seller
(which approval will not be unreasonably withheld or delayed), which successor
Administrator shall be either (i) a commercial bank having a combined capital
and surplus of at least $250,000,000 or (ii) an Affiliate of such an institution
Upon the acceptance of any appointment as an Administrator hereunder by a
successor Administrator, such successor Administrator shall thereupon succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrator, and the retiring Administrator shall be discharged from
any further duties and obligations under this Agreement. After any retiring
Administrator’s resignation hereunder as Administrator, the provisions of this
Article IV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Administrator under this Agreement.
ARTICLE V.
MISCELLANEOUS
     Section 5.1 Amendments, Etc.
          No amendment or waiver of any provision of this Agreement or any other
Transaction Document, or consent to any departure by the Seller or the Servicer
therefrom, shall be effective unless in a writing signed by the Administrator,
the LC Bank and the Majority LC Participants; provided, however, that no such
amendment shall (i) decrease the outstanding amount of, or extend the repayment
of or any scheduled payment date for the payment of, any Discount in respect of
any Portion of Capital or any fees owed to a Purchaser without the prior written
consent of such Purchaser; (ii) forgive or waive or otherwise excuse any
repayment of Capital without the prior written consent of each Purchaser
affected thereby; (iii) increase the Commitment of any Purchaser without its
prior written consent; (iv) amend or modify the Pro Rata Share of any LC
Participant without its prior written consent; (v) amend or modify the
provisions of this Section 5.1 or the definition of “Majority LC Participants”
or “Required LC Participants” without the prior written consent of the LC Bank
and all LC Participants; (vi) waive any Termination Event arising from an Event
of Bankruptcy with respect to Seller, the Servicer, any Sub-Servicer or any
Originator; (vii) without the prior written consent of all Purchasers affected
thereby, extend the Facility Termination Date or waive, amend or otherwise
modify the definition of Facility Termination Date; (viii) amend, modify or
otherwise affect the rights or duties of the Administrator or the LC Bank
hereunder without the prior written consent of the Administrator or the LC Bank,
as the case may be; and (ix) amend, waive or modify any definition or provision
expressly requiring the consent of the Required LC Participants without the
prior written consent of the LC Bank and the Required LC Participants, and, in
the case of any amendment, by the other parties thereto; and then such
amendment, waiver or consent shall

29



--------------------------------------------------------------------------------



 



be effective only in the specific instance and for the specific purpose for
which given. No failure on the part of the Issuer or the Administrator to
exercise, and no delay in exercising any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
     Section 5.2 Notices, Etc.
          All notices and other communications hereunder shall, unless otherwise
stated herein, be in writing (which shall include facsimile communication) and
be sent or delivered to each party hereto at its address set forth under its
name on the signature pages hereof or at such other address as shall be
designated by such party in a written notice to the other parties hereto.
Notices and communications by facsimile shall be effective when sent (and shall
be followed by hard copy sent by first class mail), and notices and
communications sent by other means shall be effective when received.
     Section 5.3 Successors and Assigns; Assignability; Participations.
     (a) Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; all covenants, promises and agreements by or on behalf of any parties
hereto that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns. The Seller may not assign or
transfer any of its rights or obligations hereunder without the written consent
of the Administrator, the LC Bank and the Required LC Participants. Each of the
LC Participants, with the prior written consent of the Administrator, the LC
Bank and of the Seller (such consent not to be unreasonably withheld), may
assign any of its interests, rights and obligations hereunder to an Eligible
Assignee; provided, that (i) the Commitment amount to be assigned by any such LC
Participant hereunder shall not be less than $5,000,000 and (ii) prior to the
effective date of any such assignment, the assignee and assignor shall have
executed and delivered to the Administrator and the LC Bank an assignment and
acceptance agreement in form and substance satisfactory to the Administrator and
the LC Bank. Upon the effectiveness of any such permitted assignment, (i) the
assignee thereunder shall, to the extent of the interests assigned to it, be
entitled to the interests, rights and obligations of an LC Participant under
this Agreement and (ii) the assigning LC Participant shall, to the extent of the
interest assigned, be released from any further obligations under this
Agreement.
     (b) Notwithstanding anything contained in clause (a) of this Section 5.3,
each of the LC Bank and each LC Participant may sell participations in all or
any part of any Investment made by such LC Participant to another bank or other
entity so long as (A) no such grant of a participation shall, without the
consent of the Seller, require the Seller to file a registration statement with
the Securities and Exchange Commission and (B) no holder of any such
participation shall be entitled to require such LC Participant to take or omit
to take any action hereunder except that such LC Participant may agree with such
participant that, without such participant’s consent, such LC Participant will
not consent to an amendment, modification or waiver referred to in clauses
(i) through (vi) of Section 5.1. Any such participant shall not have any rights
hereunder or under the Transaction Documents except that such participant shall
have rights under Sections 1.9, 1.10 and 1.11 hereunder as if it were an LC
Participant; provided that

30



--------------------------------------------------------------------------------



 



no such participant shall be entitled to receive any payment pursuant to such
sections which is greater in amount than the payment which the transferor LC
Participant would have otherwise been entitled to receive in respect of the
participation interest so sold.
     (c) This Agreement and the Issuer’s rights and obligations herein
(including ownership of the Purchased Assets or an interest therein) shall be
assignable, in whole or in part, by the Issuer and its successors and assigns
with the prior written consent of the Seller; provided, however, that such
consent shall not be unreasonably withheld; and provided further, that no such
consent shall be required if the assignment is made to PNC, any Affiliate of PNC
(other than a director or officer of PNC), any Liquidity Bank or other Program
Support Provider or any Person that is: (i) in the business of issuing Notes and
(ii) associated with or administered by PNC or any Affiliate of PNC. Each
assignor may, in connection with the assignment, disclose to the applicable
assignee (that shall have agreed to be bound by Section 5.6) any information
relating to the Servicer, the Seller or the Pool Receivables furnished to such
assignor by or on behalf of the Servicer, the Seller, the Issuer or the
Administrator. The Administrator shall give prior written notice of any
assignment of the Issuer’s rights and obligations (including ownership of the
Purchased Assets to any Person other than a Program Support Provider).
     (d) The Issuer may at any time grant to one or more banks or other
institutions (each a “Liquidity Bank”) party to the Liquidity Agreement, or to
any other Program Support Provider, participating interests in the Purchased
Assets. In the event of any such grant by the Issuer of a participating interest
to a Liquidity Bank or other Program Support Provider, the Issuer shall remain
responsible for the performance of its obligations hereunder. The Seller agrees
that each Liquidity Bank or other Program Support Provider shall be entitled to
the benefits of Sections 1.9 and 1.10.
     (e) This Agreement and the rights and obligations of the Administrator
hereunder shall be assignable, in whole or in part, by the Administrator and its
successors and assigns; provided, that unless: (i) such assignment is to an
Affiliate of PNC, (ii) it becomes unlawful for PNC to serve as the Administrator
or (iii) a Termination Event exists, the Seller has consented to such
assignment, which consent shall not be unreasonably withheld.
     (f) Except as provided in Section 4.1(d), none of the Seller, Peabody or
the Servicer may assign its rights or delegate its obligations hereunder or any
interest herein without the prior written consent of the Administrator.
     (g) Without limiting any other rights that may be available under
applicable law, the rights of the Issuer and each Liquidity Bank may be enforced
through it or by its agents.
     Section 5.4 Costs, Expenses and Taxes.
     (a) In addition to the rights of indemnification granted under
Sections 1.18 and 3.1, the Seller agrees to pay on demand (which demand shall be
accompanied by documentation thereof in reasonable detail) all reasonable costs
and expenses in connection with the preparation, execution, delivery and
administration (including periodic internal audits by the Administrator of Pool
Receivables, provided that at any time when no Termination Event exists and is
continuing,

31



--------------------------------------------------------------------------------



 



the Seller shall not be required to pay the costs and expenses of more than one
such audit per year) of this Agreement, the other Transaction Documents and the
other documents and agreements to be delivered hereunder (and all reasonable
costs and expenses in connection with any amendment, waiver or modification of
any thereof), including: (i) Attorney Costs for the Administrator, the Issuer
and their respective Affiliates and agents with respect thereto and with respect
to advising the Administrator, the Issuer and their respective Affiliates and
agents as to their rights and remedies under this Agreement and the other
Transaction Documents, and (ii) all reasonable costs and expenses (including
Attorney Costs), if any, of the Administrator, the Issuer and their respective
Affiliates and agents in connection with the enforcement of this Agreement and
the other Transaction Documents.
     (b) In addition, the Seller shall pay on demand any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and agrees to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.
     Section 5.5 No Proceedings; Limitation on Payments.
          Each of the Seller, Peabody, the Servicer, the Administrator, the LC
Bank, each LC Participant and each assignee of the Purchased Assets or any
interest therein, and each Person that enters into a commitment to purchase or
make Investments in the Purchased Assets or any interest therein, hereby
covenants and agrees that it will not institute against, or join any other
Person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and one day after the
latest maturing Note issued by the Issuer is paid in full. The provision of this
Section 5.5 shall survive any termination of this Agreement.
     Section 5.6 Confidentiality.
          Each of the Seller and the Servicer agrees to maintain the
confidentiality of this Agreement and the other Transaction Documents (and all
drafts thereof) in communications with third parties and otherwise; provided,
that this Agreement and the other Transaction Documents may be disclosed to:
(a) third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the Administrator, (b) the Seller’s legal counsel and auditors if they agree to
hold it confidential, and (c) as otherwise required by applicable law (including
applicable SEC requirements); and provided, further, however, that the Seller
and the Servicer may disclose this Agreement and the other Transaction Documents
(other than the Fee Letter or any such Transaction Document that discloses the
fees set forth in the Fee Letter) to other financial institutions and their
affiliates in connection with a replacement of the receivables securitization
facility represented by this Agreement and the other Transaction Documents with
a new receivables securitization facility. The Seller and the Servicer shall
cause any financial institution and its affiliates described in the foregoing
proviso to maintain the confidentiality of the Transaction Documents in
accordance with the Seller’s and the Servicer’s obligations under this
Section 5.6; provided, however, that any such financial institution and its
affiliates may disclose this Agreement and the other

32



--------------------------------------------------------------------------------



 



Transaction Documents it receives in accordance with the immediately preceding
sentence to their legal counsel and auditors if they agree to hold them
confidential and to any regulatory authorities having jurisdiction over such
financial institution or its affiliates. Unless otherwise required by applicable
law, each of the Administrator, the Issuer, the LC Bank and each LC Participant
agrees to maintain the confidentiality of non-public financial information
regarding Peabody and its Subsidiaries and Affiliates; provided, that such
information may be disclosed to: (i) third parties to the extent such disclosure
is made pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to Peabody, (ii) legal counsel and auditors of the
Issuer, the Administrator, the LC Bank or any LC Participant if they agree to
hold it confidential, (iii) the rating agencies rating the Notes, (iv) any
Program Support Provider or potential Program Support Provider (if they agree to
hold it confidential), (v) any placement agent placing the Notes and (vi) any
regulatory authorities having jurisdiction over PNC, the Issuer, the LC Bank,
any LC Participant, any Program Support Provider or any Purchaser.
     Section 5.7 GOVERNING LAW AND JURISDICTION.
     (a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF ILLINOIS.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS OR OF THE UNITED STATES FOR THE
NORTHERN DISTRICT OF ILLINOIS; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY ILLINOIS LAW.
     Section 5.8 Execution in Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which, when so executed, shall be deemed to be an original, and all of which,
when taken together, shall constitute one and the same agreement.

33



--------------------------------------------------------------------------------



 



     Section 5.9 Survival of Termination; Non-Waiver.
          The provisions of Sections 1.9, 1.10, 1.21, 1.22, 3.1, 3.2, 4.10,
4.12, 4.13, 5.4, 5.5, 5.6, 5.7, 5.10 and 5.13 shall survive any termination of
this Agreement. Neither the Servicer nor any other Person may waive a breach of
Exhibit III, Section 1(g) of this Agreement for so long as the Notes are
outstanding.
     Section 5.10 WAIVER OF JURY TRIAL.
          EACH OF THE PARTIES HERETO WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS
OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.
     Section 5.11 Entire Agreement.
          This Agreement and the other Transaction Documents embody the entire
agreement and understanding between the parties hereto, and supersede all prior
or contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof, except for any prior
arrangements made with respect to the payment by the Issuer of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Seller, the Servicer and the Administrator.
     Section 5.12 Headings.
          The captions and headings of this Agreement and any Exhibit, Schedule
or Annex hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.
     Section 5.13 Issuer’s Liabilities.
          The obligations of the Issuer under the Transaction Documents are
solely the corporate obligations of the Issuer. No recourse shall be had for any
obligation or claim arising out of or based upon any Transaction Document
against any stockholder, employee, officer, director or incorporator of the
Issuer; provided, however, that this Section shall not relieve any

34



--------------------------------------------------------------------------------



 



such Person of any liability it might otherwise have for its own gross
negligence or willful misconduct.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            P&L RECEIVABLES COMPANY, LLC,
as Seller
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. Vice President and Treasurer     

         
 
  Address:   701 Market Street
 
      St. Louis, MO 63101
 
       
 
  Attention:   Treasurer
 
  Telephone:   314-342-3400
 
  Facsimile:   314-342-7740

            PEABODY ENERGY CORPORATION,
as initial Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. Vice President and Treasurer     

         
 
  Address:   701 Market Street
 
      St. Louis, MO 63101
 
       
 
  Attention:   Treasurer
 
  Telephone:   314-342-3400
 
  Facsimile:   314-342-7740

Amended and Restated
Receivables Purchase Agreement

S-1



--------------------------------------------------------------------------------



 



            ARCLAR COMPANY, LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.  
    Title:   Sr. Vice President and Treasurer     

         
 
  Address:   701 Market Street
 
      St. Louis, MO 63101
 
       
 
  Attention:   Treasurer
 
  Telephone:   314-342-3400
 
  Facsimile:   341-342-7740

            PEABODY MIDWEST MINING, LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. Vice President and Treasurer     

         
 
  Address:   701 Market Street
 
      St. Louis, MO 63101
 
       
 
  Attention:   Treasurer
 
  Telephone:   314-342-3400
 
  Facsimile:   341-342-7740

Amended and Restated
Receivables Purchase Agreement

S-2



--------------------------------------------------------------------------------



 



            TWENTYMILE COAL, LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. Vice President and Treasurer     

         
 
  Address:   701 Market Street
 
      St. Louis, MO 63101
 
       
 
  Attention:   Treasurer
 
  Telephone:   314-342-3400
 
  Facsimile:   341-342-7740

            CABALLO COAL, LLC ,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. Vice President and Treasurer     

         
 
  Address:   701 Market St.
 
      St. Louis, MO 63101-1826
 
       
 
  Attention:   Treasurer
 
  Telephone:   314-342-3400
 
  Facsimile:   314-342-7740

Amended and Restated
Receivables Purchase Agreement

S-3



--------------------------------------------------------------------------------



 



            COALSALES II, LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. Vice President and Treasurer     

         
 
  Address:   701 Market St.
 
      St. Louis, MO 63101-1826
 
       
 
  Attention:   Treasurer
 
  Telephone:   314-342-3400
 
  Facsimile:   314-342-7740

Amended and Restated
Receivables Purchase Agreement

S-4



--------------------------------------------------------------------------------



 



            PEABODY WESTERN COAL COMPANY,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. Vice President and Treasurer     

         
 
  Address:   701 Market St.
 
      St. Louis, MO 63101-1826
 
       
 
  Attention:   Treasurer
 
  Telephone:   314-342-3400
 
  Facsimile:   314-342-7740

Amended and Restated
Receivables Purchase Agreement

S-5



--------------------------------------------------------------------------------



 



            POWDER RIVER COAL, LLC
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. Vice President and Treasurer     

         
 
  Address:   701 Market St.
 
      St. Louis, MO 63101-1826
 
       
 
  Attention:   Treasurer
 
  Telephone:   314-342-3400
 
  Facsimile:   314-342-7740

            PEABODY HOLDING COMPANY, LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. Vice President and Treasurer     

         
 
  Address:   701 Market St.
 
      St. Louis, MO 63101-1825
 
       
 
  Attention:   Treasurer
 
  Telephone:   314-342-3400
 
  Facsimile:   314-342-7740

Amended and Restated
Receivables Purchase Agreement

S-6



--------------------------------------------------------------------------------



 



            COALTRADE, LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. Vice President and Treasurer     

         
 
  Address:   701 Market St.
 
      St. Louis, MO 63101-1825
 
       
 
  Attention:   Treasurer
 
  Telephone:   314-342-3400
 
  Facsimile:   314-342-7740

            PEABODY COALTRADE INTERNATIONAL (CTI), LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. Vice President and Treasurer     

         
 
  Address:   701 Market St.
 
      St. Louis, MO 63101-1825  
 
  Attention:   Treasurer
 
  Telephone:   314-342-3400
 
  Facsimile:   314-342-7740

Amended and Restated
Receivables Purchase Agreement

S-7



--------------------------------------------------------------------------------



 



            COALSALES, LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. Vice President and Treasurer     

         
 
  Address:   701 Market St.
 
      St. Louis, MO 63101-1825
 
       
 
  Attention:   Treasurer
 
  Telephone:   314-342-3400
 
  Facsimile:   314-342-7740

Amended and Restated
Receivables Purchase Agreement

S-8



--------------------------------------------------------------------------------



 



            MARKET STREET FUNDING LLC,
as Issuer
      By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn        Title:  
Vice President     

         
 
  Address:   Market Street Funding LLC
 
      c/o AMACAR Group, LLC
 
      6525 Morrison Boulevard, Suite 318
 
      Charlotte, NC 28211
 
       
 
  Attention:   Doug Johnson
 
  Telephone:   704-365-0569
 
  Facsimile:   704-365-1362
 
       
 
  With a copy to:    
 
            PNC Bank, National Association     One PNC Plaza, 26th Floor     249
Fifth Avenue     Pittsburgh, PA 15222-2707     Attention: William Falcon
 
  Telephone:   412-762-5442
 
  Facsimile:   412-762-9184

Amended and Restated
Receivables Purchase Agreement

S-9



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as Administrator
      By:   /s/ William Falcon         Name:   William Falcon        Title:  
Vice President     

         
 
  Address:   PNC Bank, National Association
 
      One PNC Plaza, 26th Floor
 
      249 Fifth Avenue
 
      Pittsburgh, PA 15222-2707
 
  Attention:   William Falcon
 
  Telephone:   412-762-5442
 
  Facsimile:   412-762-9184

            LC BANK/LC PARTICIPANTS:

PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant
      By:   /s/ Richard Munsick         Name:   Richard Munsick        Title:  
Senior Vice President     

         
 
  Address:   PNC Bank, National Association
 
      500 First Avenue
 
      Third Floor
 
      Pittsburgh, PA 15219
 
  Attention:   Richard Munsick
 
  Telephone:   412-762-4299
 
  Facsimile:   412-762-9184
 
            Commitment: $275,000,000     Pro-Rata Share: 100%

Amended and Restated
Receivables Purchase Agreement

S-10



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
     As used in the Agreement (including its Exhibits, Schedules and Annexes),
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).
Unless otherwise indicated, all Section, Annex, Exhibit and Schedule references
in this Exhibit are to Sections of and Annexes, Exhibits and Schedules to the
Agreement.
     “Adjusted LC Participation Amount” means, at any time, the LC Participation
Amount less the amount of cash collateral held in the LC Collateral Account at
such time.
     “Administration Account” means the account number 1002422076 of the
Administrator maintained at the office of PNC at One PNC Plaza, 249 Fifth
Avenue, Pittsburgh, Pennsylvania 15222-2707, or such other account as may be so
designated in writing by the Administrator to the Servicer.
     “Administrator” has the meaning set forth in the preamble to the Agreement.
     “Adverse Claim” means a lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement; it being understood
that any thereof in favor of, or assigned to, the Administrator (for the benefit
of the Purchasers) shall not constitute an Adverse Claim.
     “Affected Person” has the meaning set forth in Section 1.9 of the
Agreement.
     “Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, with respect to the Issuer,
Affiliate shall mean the holder(s) of its capital stock. For purposes of this
definition, control of a Person shall mean the power, direct or indirect: (x) to
vote 25% or more of the securities having ordinary voting power for the election
of directors or managers of such Person, or (y) to direct or cause the direction
of the management and policies of such Person, in either case whether by
ownership of securities, contract, proxy or otherwise.
     “Agreement” has the meaning set forth in the preamble to the Agreement.
     “Alternate Rate” for any Settlement Period for any Portion of Capital means
an interest rate per annum equal to: (a) 3.25% per annum above the Euro-Rate for
such Settlement Period or, in the sole discretion of the applicable Purchaser,
(b) the Base Rate for such Settlement Period; provided, that the “Alternate
Rate” for any day while a Termination Event exists shall be an interest rate
equal to the greater of (i) 3.00% per annum above the Base Rate in effect on
such day and (ii) the “Alternate Rate” as calculated in clause (a) above.
     “Attorney Costs” means and includes all reasonable fees and disbursements
of any law firm or other external counsel.

I-1



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
     “Base Rate” means, for any day, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate shall be at all times equal to
the higher of:
     (a) the rate of interest in effect for such day as publicly announced from
time to time by PNC in Pittsburgh, Pennsylvania as its “prime rate.” Such “prime
rate” is set by PNC based upon various factors, including PNC’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate, and
     (b) 0.50% per annum above the latest Federal Funds Rate.
     “Base Rate Portion of Capital” shall mean a Portion of Capital, the
Discount with respect to which is calculated at a per annum rate based on the
interest rate determined by reference to the Base Rate.
     “BBA” means the British Bankers’ Association.
     “Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, any Originator, Peabody or
any ERISA Affiliate is, or at any time during the immediately preceding six
years was, an “employer” as defined in Section 3(5) of ERISA.
     “Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York, or
Pittsburgh, Pennsylvania and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate, dealings are carried out in the
London interbank market.
     “Capital” means the aggregate amounts paid to (or for the benefit of) the
Seller in respect of Investments by the Purchasers (including, without
limitation, pursuant to Section 1.4(f)), as reduced from time to time by
Collections distributed and applied on account of such Capital pursuant to
Section 1.6(d) of the Agreement; provided, that if such Capital shall have been
reduced by any distribution and thereafter all or a portion of such distribution
is rescinded or must otherwise be returned for any reason, such Capital shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.
     “Change in Control” means (a) Peabody ceases to own, directly or
indirectly, 100% of the membership interests of the Seller free and clear of all
Adverse Claims; (b) a “Change in Control” (as defined in the Senior Notes
Indenture as in effect on September 30, 2005); (c) with respect to any Material
Originator, Peabody ceases to be the beneficial owner (as defined in Rules
13(d)-3 and 13(d)-5 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of at least 75% of the outstanding shares of voting
securities of such Material Originator without the prior written consent of the
Administrator, such consent not to be unreasonably withheld; or (d) Peabody
ceases to have beneficial ownership (as defined in clause (c)), directly or
indirectly, of 100% of the outstanding shares of voting securities of Peabody
Holding Company, LLC

I-2



--------------------------------------------------------------------------------



 



     “Closing Date” means December 15, 2009.
     “Collateral” shall have the meaning set forth in Section 1.1 of the Sale
Agreement.
     “Collections” means, with respect to any Pool Receivable: (a) all funds
that are received by any Originator, Peabody, the Seller or the Servicer in
payment of any amounts owed in respect of such Receivable (including purchase
price, finance charges, interest and all other charges), or applied to amounts
owed in respect of such Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all amounts deemed to have been received pursuant to
Section 1.6(e) of the Agreement and (c) all other proceeds of such Pool
Receivable.
     “Commitment” shall mean, as to any LC Participant, its commitment to make
participation advances and/or share in draws, in each case, under Letters of
Credit up to that dollar amount set forth as the “Commitment” under its name on
the signature pages to the Agreement (or, as applicable, set forth in any
amendment thereto or set forth in any assignment agreement entered into pursuant
to Section 5.3 as such dollar amount may be reduced pursuant to Section 1.1(b)
of the Agreement, and “Commitments” shall mean the aggregate commitments of the
LC Participants to make participating advances in the Letters of Credit up to
the Purchase Limit (or, if less, the amount permitted under Section 1.1(a)).
     “Company Note” has the meaning set forth in Section 3.1 of the Sale
Agreement.
     “Concentration Percentage” means: (a) for any Group A Obligor, 15%, (b) for
any Group B Obligor, 7.5%, (c) for any Group C Obligor 5.0% and (d) for any
Group D Obligor, 3.0%.
     “Concentration Reserve” means the product of (a) the Capital plus the LC
Participation Amount, and (b)(i) the Concentration Reserve Percentage divided by
(ii) 1 minus the Concentration Reserve Percentage.
     “Concentration Reserve Percentage” means the (a) largest of the following
(i) the sum of the five (5) largest Group D Obligor Receivables balances (up to
the Concentration Percentage for each Obligor), (ii) the sum of the three
(3) largest Group C Obligor Receivables balances (up to the Concentration
Percentage for each Obligor), (iii) the sum of the two (2) largest Group B
Obligor Receivables balances (up to the Concentration Percentage for each
Obligor), and (iv) the one (1) largest Group A Obligor Receivables balance (up
to the Concentration Percentage for such Obligor), divided by (b) the Eligible
Receivables.
     “Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

I-3



--------------------------------------------------------------------------------



 



     “Contribution Agreement” means that certain Contribution Agreement dated as
of February 20, 2002 by and between the Contributor and the Seller, as the same
may be amended from time to time.
     “Contribution Indemnified Amounts” has the meaning set forth in Section 7.1
of the Contribution Agreement.
     “Contribution Indemnified Party” has the meaning set forth in Section 7.1
of the Contribution Agreement.
     “Contribution Termination Date” has the meaning set forth in Section 1.3 of
the Contribution Agreement.
     “Contribution Termination Event” has the meaning set forth in Section 6.1
of the Contribution Agreement.
     “Contributor” means Peabody Energy Corporation, a Delaware corporation.
     “CP Rate” for any Settlement Period for any Portion of Capital means a rate
calculated by the Administrator equal to: (a) the rate (or if more than one
rate, the weighted average of the rates) at which Notes of the Issuer on each
day during such period have been outstanding; provided, that if such rate(s) is
a discount rate(s), then the CP Rate shall be the rate (or if more than one
rate, the weighted average of the rates) resulting from converting such discount
rate(s) to an interest-bearing equivalent rate plus (b) the commissions and
charges charged by such placement agent or commercial paper dealer with respect
to such Notes, expressed as a percentage of the face amount of such Notes and
converted to an interest-bearing equivalent rate per annum. Notwithstanding the
foregoing, the “CP Rate” for any day while a Termination Event exists shall be
an interest rate equal to the greater of (a) 3.00% above the Base Rate in effect
on such day and (b) the Alternate Rate as calculated in the definition thereof.
     “Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of September 15, 2006, among Peabody, as borrower, the
several lenders from time to time parties thereto, Bank of America Securities,
LLC and Citigroup Global Markets, Inc., as arrangers, the various other parties
thereto, and Bank of America, N.A., as administrative agent, and shall include,
except as otherwise expressly provided herein, such agreement as amended,
restated and/or otherwise modified from time to time in accordance with the
terms thereof, and any extension, replacement, substitution, and/or refinancing
thereof.
     “Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the date of the Agreement and described in Schedule I to the
Agreement, as modified in compliance with the Agreement.
     “Cut-off Date” has the meaning set forth in the Sale Agreement.
     “Days’ Sales Outstanding” means, at any time, an amount computed as of the
last day of each calendar month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three most
recent calendar months ended on the last

I-4



--------------------------------------------------------------------------------



 



day of such calendar month divided by (b) (i) the aggregate credit sales made by
the Originators during the three calendar months ended on or before the last day
of such calendar month divided by (ii) 90.
     “Debt” means: (a) indebtedness for borrowed money, (b) obligations
evidenced by bonds, debentures, notes or other similar instruments,
(c) obligations to pay the deferred purchase price of property or services,
(d) obligations as lessee under leases that shall have been or should be, in
accordance with generally accepted accounting principles, recorded as capital
leases, and (e) obligations under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (d) above.
     “Defaulted Receivable” means a Receivable:
     (a) as to which any payment, or part thereof, remains unpaid for more than
60 days from the due date for such payment (which shall be determined without
regard to any credit memos or credit balances available to the Obligor);
provided, that, any Receivable the related Obligor of which is TVA that would
otherwise have become a Defaulted Receivable pursuant to this clause (a) during
the calendar month of March 2007 shall not be deemed a Defaulted Receivable, or
     (b) without duplication (i) as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, or (ii) that has
been written off the Seller’s books as uncollectible.
     “Default Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that became Defaulted Receivables during such
month (other than Receivables that became Defaulted Receivables as a result of
an Event of Bankruptcy with respect to the Obligor thereof during such month),
by (b) the aggregate credit sales made by the Originators during the month that
is three calendar months before such month.
     “Deferred Purchase Price” has the meaning set forth in Section 1.4(c) of
the Agreement.
     “Delinquency Ratio” means the ratio (expressed as a percentage and rounded
to the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of
the last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.
     “Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the due date for such
payment.
     “Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/l000th of 1% rounded
upward) computed as of

I-5



--------------------------------------------------------------------------------



 



the last day of such calendar month of: (a) the aggregate credit sales made by
the Originators during the two most recent calendar months to (b) the Net
Receivables Pool Balance at the last day of the most recent calendar month.
     “Dilution Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of
the last day of each calendar month by dividing: (a) the aggregate amount of
payments required to be made by the Seller pursuant to Section 1.6(e)(i) of the
Agreement during such calendar month by (b) the aggregate credit sales made by
the Originators during the month that is one month prior to the current month.
     “Dilution Reserve” means, on any date, an amount equal to: (a) the sum of
the Capital plus the LC Participation Amount at the close of business of the
Seller on such date multiplied by (b) (i) the Dilution Reserve Percentage on
such date, divided by (ii) 100% minus the Dilution Reserve Percentage on such
date.
     “Dilution Reserve Percentage” means on any date, the product of (i) the
Dilution Horizon multiplied by (ii) the sum of (x) 2.25 times the average of the
Dilution Ratio for the twelve most recent calendar months and (y) the Spike
Factor.
     “Discount” means:
     (a) for the Portion of Capital for any Settlement Period to the extent the
Issuer will be funding such Portion of Capital during such Settlement Period
through the issuance of Notes:
CPR x C x ED/360
     (b) for the Portion of Capital for any Settlement Period to the extent the
Issuer will not be funding such Portion of Capital during such Settlement Period
through the issuance of Notes or, to the extent the LC Bank and/or any LC
Participant has made an Investment in connection with any drawing under a Letter
of Credit, which Investment accrues Discount pursuant to Section 1.4(f) of the
Agreement:
AR x C x ED/Year + TF
     where:

           
AR
=   the Alternate Rate for the Portion of Capital for such Settlement Period,
 
         
C
=   the Portion of Capital during such Settlement Period,
 
         
CPR
=   the CP Rate for the Portion of Capital for such Settlement Period,
 
         
ED
=   the actual number of days during such Settlement Period,

I-6



--------------------------------------------------------------------------------



 



           
Year
=   if such Portion of Capital is funded based upon: (i) the Euro-Rate,
360 days, and (ii) the Base Rate, 365 or 366 days, as applicable, and
 
         
TF
=   the Termination Fee, if any, for the Portion of Capital for such Settlement
Period;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by applicable law;
and provided further, that Discount for the Portion of Capital shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
     “Drawing Date” has the meaning set forth in Section 1.16 of the Agreement.
     “Eligible Assignee” means any bank or financial institution acceptable to
the LC Bank and the Administrator.
     “Eligible Receivable” means, at any time, a Pool Receivable:
     (a) the Obligor of which is (i) a United States resident or if such Obligor
is not a United States resident: (A) such Pool Receivable must result from goods
sold and shipped from the Originator in the United States and payment for such
goods must be denominated and payable only in U.S. dollars and payable to an
Originator at a Lock-Box Account, (B) if such Obligor is a resident of Canada,
the total of all Eligible Receivables the Obligors of which are Canadian
residents does not exceed 3% (or, if at any time the foreign currency rating of
Canada falls below A by Standard & Poor’s or A2 by Moody’s, 2%) of all Eligible
Receivables and (C) if such Obligor is neither a U.S. nor a Canadian resident,
the total of all Eligible Receivables the Obligors of which are both non-U.S.
and non-Canadian residents does not exceed 5% of all Eligible Receivables,
(ii) not a government or a governmental subdivision, affiliate or agency, except
that up to 3% of all Eligible Receivables may consist of Receivables the
Obligors of which are governments, governmental subdivisions, affiliates or
agencies, provided, however, that TVA shall not be subject to the restrictions
of this subsection (ii), (iii) not subject to any action of the type described
in paragraph (f) of Exhibit V to the Agreement, (iv) not an Affiliate of Peabody
or any other Originator, and (v) not an Obligor as to which the Administrator,
in its reasonable business judgment, has notified the Seller that such Obligor
is not acceptable,
     (b) that is denominated and payable only in U.S. dollars in the United
States to the Originator at a Lockbox Account,
     (c) that does not have a stated maturity which is more than 60 days after
the original invoice date of such Receivable,
     (d) that arises under a duly authorized Contract for the sale and delivery
of goods or services in the ordinary course of the Originator’s business,

I-7



--------------------------------------------------------------------------------



 



     (e) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms,
     (f) that conforms in all material respects with all applicable laws,
rulings and regulations in effect,
     (g) that is not the subject of any asserted dispute, offset, hold back
defense, Adverse Claim or other claim, provided, that, with respect to any
Receivable which is subject to any such a claim, the amount of such Receivable
which shall be treated as an Eligible Receivable shall equal the excess of the
amount of such Receivable over the amount of such claim asserted by or available
to the account party or other obligor,
     (h) that satisfies all applicable requirements of the applicable Credit and
Collection Policy,
     (i) that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of the Agreement,
     (j) in which the Seller owns good and marketable title, free and clear of
any Adverse Claims, and that is freely assignable by the Seller (including
without any consent of the related Obligor),
     (k) for which the Administrator (on behalf of the Purchasers) shall have a
valid and enforceable ownership or security interest and a valid and enforceable
first priority perfected ownership or security interest therein and in the
Related Security and Collections with respect thereto, in each case free and
clear of any Adverse Claim,
     (l) that constitutes an account as defined in the UCC, and that is not
evidenced by instruments or chattel paper,
     (m) that is neither a Defaulted Receivable nor a Delinquent Receivable,
     (n) for which neither the Originator thereof, the Seller nor the Servicer
has established any offset arrangements with the related Obligor,
     (o) for which Defaulted Receivables of the related Obligor do not exceed
25% of the Outstanding Balance of all such Obligor’s Receivables,
     (p) that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof,
     (q) that is not a Receivable considered to be a “quality accrual” (as
reported on the monthly Information Package), except that up to 5% of Eligible
Receivables may be “quality accruals”, and
     (r) the Obligor of which is not the Mohave Project.

I-8



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute of similar import, together
with the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.
     “ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator or Peabody, (b) a trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Internal Revenue Code) with the Seller, any Originator
or Peabody, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Internal Revenue Code) as the Seller, any
Originator, any corporation described in clause (a) or any trade or business
described in clause (b).
     “Euro-Rate” means with respect to any Settlement Period the interest rate
per annum determined by the Administrator by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by the Administrator in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the average of the London interbank market offered rates for U.S. dollars quoted
by the BBA as set forth on Dow Jones Markets Service (formerly known as
Telerate) (or appropriate successor or, if the BBA or its successor ceases to
provide display page 3750 (or such other display page on the Dow Jones Markets
Service system as may replace display page 3750) at or about 11:00 a.m. (London
time) on the Business Day which is two (2) Business Days prior to the first day
of such Settlement Period for an amount comparable to the Portion of Capital to
be funded at the Alternate Rate and based upon the Euro-Rate during such
Settlement Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage. The Euro-Rate may also be expressed by the following formula:

         
Euro-Rate
  =   Average of London interbank offered rates quoted
by BBA as shown on Dow Jones Markets Service
display page 3750 or appropriate successor               
 
                  1.00 – Euro-Rate Reserve Percentage

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Alternate Rate and based upon the Euro-Rate
that is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The Administrator shall give prompt notice
to the Seller of the Euro-Rate as determined or adjusted in accordance herewith
(which determination shall be conclusive absent manifest error).
     “Event of Bankruptcy” means (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person
or any composition, marshalling of assets for creditors of a Person, or other
similar arrangement in respect of its creditors generally or any substantial

I-9



--------------------------------------------------------------------------------



 



portion of its creditors; in each of cases (a) and (b) undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.
     “Excess Concentration” means the sum of the amounts by which the
Outstanding Balance of Eligible Receivables of each Obligor then in the
Receivables Pool exceeds an amount equal to: (a) the Concentration Percentage
for such Obligor multiplied by (b) the Outstanding Balance of all Eligible
Receivables then in the Receivables Pool.
     “Facility Termination Date” means the earliest to occur of: (a) May 12,
2012, subject to any extension thereof pursuant to Section 1.12, (b) the date
determined pursuant to Section 2.2 of the Agreement, (c) the date the Purchase
Limit reduces to zero pursuant to Section 1.1(b) of the Agreement, (d) the date
on which the commitments of the purchasers under the Liquidity Agreement
terminate and (e) the Issuer shall fail to cause the amendment or modification
of any Transaction Document or related opinion as required by Moody’s or
Standard and Poor’s, and such failure shall continue for 30 days after such
amendment is initially requested.
     “Federal Funds Rate” means, for any day, the per annum rate set forth in
the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York City selected by the Administrator.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
     “Fee Letter” has the meaning set forth in Section 1.7 of the Agreement.
     “Final Payout Date” means the date on or after the Facility Termination
Date on which (i) the Purchase Limit has been reduced to zero ($0), (ii) the
Capital has been reduced to zero ($0), (iii) all accrued Discount has been paid
in full, (iv) all accrued fees under the Fee Letter have been paid in full,
(v) the Adjusted LC Participation Amount has been reduced to zero ($0) and
(vi) all other amounts owing by the Seller and the Servicer to the
Administrator, the Purchasers, the Indemnified Parties and the other Affected
Persons hereunder and under the other Transaction Documents have been paid in
full.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of

I-10



--------------------------------------------------------------------------------



 



or pertaining to government, including any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
     “Group A Obligor” means any Obligor with a short-term rating of at least:
(a) “A1” by Standard & Poor’s, or if such Obligor does not have a short-term
rating from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s
on its long-term senior unsecured and uncredit- enhanced debt securities, and
(b) “P-1” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “Al” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and any Special Group A Obligor.
     “Group B Obligor” means an Obligor, not a Group A Obligor, with a
short-term rating of at least: (a) “A-2” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB+” to “A” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-2” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baal” to “A2” by Moody’s on its
long-term senior unsecured and uncredit-enhanced debt securities, and any
Special Group B Obligor.
     “Group C Obligor” means an Obligor, not a Group A Obligor or a Group B
Obligor, with a short-term rating of at least: (a) “A-3” by Standard & Poor’s,
or if such Obligor does not have a short-term rating from Standard & Poor’s, a
rating of “BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured
and uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such
Obligor does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by
Moody’s on its long-term senior unsecured and uncredit-enhanced debt securities,
and any Special Group C Obligor.
     “Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor, and any Special Group D Obligor.
     “Indemnified Amounts” has the meaning set forth in Section 3.1 of the
Agreement.
     “Indemnified Party” has the meaning set forth in Section 3.1 of the
Agreement.
     “Independent Director” has the meaning set forth in paragraph 3(c) of
Exhibit IV to the Agreement.
     “Information Package” means a report, in substantially the form of Annex A
to the Agreement, furnished to the Administrator pursuant to the Agreement.
     “Insolvency Proceeding” means: (a) any case, action or proceeding before
any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of creditors
of a Person, composition, marshaling of assets for creditors of a Person, or
other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors, in each of cases (a) and (b) undertaken
under U.S. Federal, state or foreign law, including the Bankruptcy Code.

I-11



--------------------------------------------------------------------------------



 



     “Intercreditor Agreement” means that certain Intercreditor Agreement dated
as of February 20, 2002, by and between the Administrator and Bank One, NA, in
its capacity as administrative agent under the Credit Agreement, as such
Intercreditor Agreement may be amended, restated and/or otherwise modified from
time to time in accordance with the terms thereof.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of the Internal Revenue Code also refer to any successor
sections.
     “Investment” has the meaning set forth in Section 1.1(a) of the Agreement.
     “Investment Date” means the date on which an Investment or a Reinvestment
is made pursuant to this Agreement.
     “Investment Notice” has the meaning set forth in Section 1.2(a) of this
Agreement.
     “ISP98 Rules” has the meaning set forth in Section 1.14 of the Agreement.
     “Issuer” has the meaning set forth in the preamble to the Agreement.
     “LC Bank” has the meaning set forth in the preamble to the Agreement.
     “LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Administrator (for the benefit of the
LC Bank and the LC Participants), or such other account as may be so designated
as such by the Administrator.
     “LC Commitment” means, the “Commitment” of each LC Participant party hereto
as set forth under its name on the signature pages to the Agreement or as set
forth in any assignments agreement pursuant to which it became a party hereto.
     “LC Participant” has the meaning set forth in the preamble to the
Agreement.
     “LC Participation Amount” shall mean, at any time, the then aggregate face
amount of the outstanding Letters of Credit.
     “Letter of Credit” shall mean any stand-by letter of credit issued by the
LC Bank for the account of the Seller pursuant to the Agreement.
     “Letter of Credit Application” has the meaning set forth in Section 1.14 of
the Agreement.
     “Liquidity Agent” means PNC in its capacity as the Liquidity Agent pursuant
to the Liquidity Agreement.
     “Liquidity Agreement” means the Liquidity Asset Purchase Agreement, dated
as of February 20, 2002, between the purchasers from time to time party thereto,
the Issuer and PNC,

I-12



--------------------------------------------------------------------------------



 



as Administrator and Liquidity Agent, as amended, supplemented or otherwise
modified from time to time.
     “Liquidity Bank” shall have the meaning set forth in Section 5.3(d) of the
Agreement.
     “LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of P&L Receivables Company, LLC.
     “Lock-Box Account” means an account in the name of the Seller and
maintained by the Seller at a bank or other financial institution for the
purpose of receiving Collections.
     “Lock-Box Agreement” means an agreement, in form and substance satisfactory
to the Administrator, among the Seller, the Servicer, the Issuer and a Lock-Box
Bank.
     “Lock-Box Bank” means any of the banks or other financial institutions
holding one or more Lock-Box Accounts.
     “Loss Reserve” means, on any date, an amount equal to: (a) the sum of
Capital plus the LC Participation Amount at the close of business of the Seller
on such date multiplied by (b) (i) the Loss Reserve Percentage on such date
divided by (ii) 100% minus the Loss Reserve Percentage on such date.
     “Loss Reserve Percentage” means, on any date, the product of (i) 2.25 times
(ii) the highest average of the Default Ratios for any three consecutive
calendar months during the twelve most recent calendar months and (iii) (A) the
aggregate credit sales made by the Originator during the four most recent
calendar months divided by (B) the Net Receivables Pool Balance as of such date.
     “Majority LC Participants” shall mean LC Participants whose Pro Rata Shares
aggregate 51% or more.
     “Material Adverse Effect” means with respect to any event or circumstance,
a material adverse effect on:
     (a) the assets, operations, business or financial condition of (i) the
Seller, or (ii) Peabody and its Subsidiaries taken as a whole,
     (b) the ability of any of the Originators, the Contributor, the Servicer,
any of the Sub-Servicers, the Transferee or the Seller to perform its
obligations under the Agreement or any other Transaction Document to which it is
a party,
     (c) the validity or enforceability of the Agreement or any other
Transaction Document, or the validity, enforceability or collectibility of a
material portion of the Pool Receivables, or
     (d) the status, perfection, enforceability or priority of the
Administrator’s, the Purchasers’ or the Seller’s interest in the Pool Assets.

I-13



--------------------------------------------------------------------------------



 



     “Material Originator” means any of the following at any time, so long as
such Person is an Originator: (i) COALSALES II, LLC, a Delaware corporation,
(ii) Powder River Coal, LLC, a Delaware limited liability company, (iii) Peabody
Western Coal Company, a Delaware corporation, (iv) Peabody Midwest Mining, LLC,
an Indiana limited liability company and (v) any other Originator now or
hereafter party to the Sale Agreement whose Receivables represent 15% or more of
the aggregate Receivables originated by the Originators in any calendar month
during the immediately preceding 12 Settlement Periods.
     “Member” shall have the meaning set forth in Schedule A to the LLC
Agreement.
     “Mohave Project” means that certain joint venture that developed, built and
operates the Mohave Generating Station located in Laughlin, Nevada, which joint
venture is owned by Southern California Edison (56%), Nevada Power Company
(14%), Salt River Project Agricultural Improvement and Power District (10%), and
Department of Water and Power of Los Angeles (20%).
     “Monthly Settlement Date” means the twenty-third day of each calendar month
(or the next succeeding Business Day if such day is not a Business Day),
beginning May 23, 2008.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Navajo Project” means that certain joint venture that developed, built and
operates the Navajo Electric Generating Station located in Page, Arizona, which
joint venture is owned by Nevada Power Company (11.3%), Salt River Project
Agricultural Improvement and Power District (46%), Department of Water and Power
of Los Angeles (21.2%), Arizona Public Service Co. (14%), and Tucson Gas and
Electric Co. (7.5%).
     “Net Receivables Pool Balance” means, at anytime: (a) the Outstanding
Balance of Eligible Receivables then in the Receivables Pool minus (b) Excess
Concentration.
     “Notes” means short-term promissory notes issued, or to be issued, by the
Issuer to fund its investments in accounts receivable or other financial assets.
     “Obligor” means, with respect to any Receivable, the Person obligated to
make payments pursuant to the Contract relating to such Receivable.
     “Obligor Group” means any of the following: Group A Obligor, Group B
Obligor, Group C Obligor or Group D Obligor.
     “Order” has the meaning set forth in Section 1.22 of the Agreement.
     “Original Agreement” has the meaning set forth in the preliminary
statements of the Agreement.
     “Original Agreement Outstanding Amounts” has the meaning set forth in the
preliminary statements of the Agreement.

I-14



--------------------------------------------------------------------------------



 



     “Originator” and “Originators” have the meaning set forth in the Sale
Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrator.
     “Originator Assignment Certificate” means the assignment by each Originator
to the Contributor, and subsequently to the Seller, in substantially the form of
Exhibit C to the Sale Agreement, evidencing Seller’s ownership of the
Receivables generated by the Originators, as the same may be amended,
supplemented, amended and restated, or otherwise modified from time to time in
accordance with the Sale Agreement.
     “Other Material Financing Agreement” has the meaning set forth in paragraph
(j) of Exhibit V of the Agreement.
     “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.
     “Paydown Notice” has the meaning set forth in Section 1.6(f)(i) of the
Agreement.
     “Payment Date” has the meaning set forth in Section 2.1 of the Sale
Agreement.
     “Peabody” has the meaning set forth in the preamble to the Agreement.
     “Performance Reserve” means the sum of the Loss Reserve and the Dilution
Reserve.
     “Permitted Lock-Box Bank” means a bank or other financial institution with
minimum capital of at least $250,000.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “PNC” has the meaning set forth in the preamble to the Agreement.
     “Pool Assets” has the meaning set forth in Section 1.4(e) of the Agreement.
     “Pool Receivable” means a Receivable in the Receivables Pool.
     “Portion of Capital” means any separate portion of Capital being funded or
maintained by the Issuer (or its successors or permitted assigns) by reference
to a particular interest rate basis. In addition, at any time when the Capital
is not divided into two or more such portions, “Portion of Capital” means 100%
of the Capital.
     “Program Support Agreement” means and includes the Liquidity Agreement and
any other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of the Issuer,
(b) the issuance of one or more surety bonds for which the Issuer is obligated
to reimburse the applicable Program Support Provider for any drawings
thereunder, (c) the sale by the Issuer to any Program Support Provider of the
Purchased Assets (or portions thereof) and/or (d) the making of loans and/or
other extensions of

I-15



--------------------------------------------------------------------------------



 



credit to the Issuer in connection with the Issuer’s Receivables-securitization
program contemplated in the Agreement, together with any letter of credit,
surety bond or other instrument issued thereunder (but excluding any
discretionary advance facility provided by the Administrator).
     “Program Support Provider” means and includes any Liquidity Bank and any
other Person (other than any customer of the Issuer) now or hereafter extending
credit or having a commitment to extend credit to or for the account of, or to
make purchases from, the Issuer pursuant to any Program Support Agreement.
     “Pro Rata Share” shall mean, as to any LC Participant, a fraction, the
numerator of which equals the Commitment of such LC Participant at such time and
the denominator of which equals the aggregate of the Commitments of all LC
Participant at such time.
     “Purchase and Sale Indemnified Amounts” has the meaning set forth in
Section 9.1 of the Sale Agreement.
     “Purchase and Sale Indemnified Party” has the meaning set forth in
Section 9.1 of the Sale Agreement.
     “Purchase and Sale Termination Date” has the meaning set forth in
Section 1.4 of the Sale Agreement.
     “Purchase and Sale Termination Event” has the meaning set forth in
Section 8.1 of the Sale Agreement.
     “Purchased Assets” has the meaning set forth in Section 1.3(b) of the
Agreement.
     “Purchased Assets Coverage Percentage” means, at any time and subject to
Section 1.5 of the Agreement, the percentage computed as:
Capital + Adjusted LC Participation Amount + Total Reserves
Net Receivables Pool Balance
The Purchased Assets Coverage Percentage shall be determined from time to time
in accordance with Section 1.5 of the Agreement.
     “Purchase Limit” means $275,000,000, as such amount may be reduced pursuant
to Section 1.1(b) of the Agreement. References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the sum of the
then aggregate outstanding Capital plus the LC Participation Amount.
     “Purchase Price” has the meaning set forth in Section 2.1 of the Sale
Agreement.
     “Purchase Report” has the meaning set forth in Section 2.1 of the Sale
Agreement.
     “Purchasers” means the Issuer, the LC Bank and each LC Participant.

I-16



--------------------------------------------------------------------------------



 



     “Receivable” means any indebtedness and other obligations owed to the
Seller (as assignee of the Contributor and each Originator), the Contributor or
any Originator by, or any right of the Seller, the Contributor or any Originator
to payment from or on behalf of, an Obligor, whether constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by any Originator, and includes the
obligation to pay any finance charges, fees and other charges with respect
thereto. Indebtedness and other obligations arising from any one transaction,
including indebtedness and other obligations represented by an individual
invoice or agreement, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other obligations arising from any other
transaction.
     “Receivables Pool” means, at any time, all of the then outstanding
Receivables purchased by the Contributor pursuant to the Sale Agreement prior to
the Facility Termination Date.
     “Reference Bank” means PNC.
     “Reimbursement Obligation” has the meaning set forth in Section 1.16 of the
Agreement.
     “Reinvestment” has the meaning set forth in Section 1.4(b) of the
Agreement.
     “Related Rights” has the meaning set forth in Section 1.1 of the Sale
Agreement.
     “Related Security” means, with respect to any Receivable:
     (a) all of the Seller’s, the Contributor’s and each Originator’s interest
in any goods (including returned goods), and documentation of title evidencing
the shipment or storage of any goods (including returned goods), relating to any
sale giving rise to such Receivable,
     (b) all instruments and chattel paper that may evidence such Receivable,
     (c) all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto, and
     (d) all of the Seller’s, the Contributor’s and each Originator’s rights,
interests and claims under the Contracts and all guaranties, indemnities,
insurance and other agreements (including the related Contract) or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise.
     “Required LC Participants” shall mean the LC Participants whose Pro Rata
Shares aggregate 66⅔% or more.
     “Responsible Officer” means, with respect to each Originator, the
Contributor, the Servicer, the Transferee and the Seller, any president, vice
president, treasurer, assistant

I-17



--------------------------------------------------------------------------------



 



treasurer, secretary, assistant secretary, chief financial officer, controller
or any other officer of any such Person charged with the responsibility for
administration of any Transaction Document.
     “Restricted Payments” has the meaning set forth in Section 1(n) of Exhibit
IV of the Agreement.
     “Sale Agreement” means the Purchase and Sale Agreement, dated as of
February 20, 2002, between the Contributor and the Originators as such agreement
may be amended, amended and restated, supplemented or otherwise modified from
time to time.
     “Seller” has the meaning set forth in the preamble to the Agreement.
     “Senior Notes Indenture” means that certain Indenture, dated as of
March 21, 2003, among Peabody, the guarantors named therein, and U.S. Bank
National Association, as trustee.
     “Servicer” has the meaning set forth in the preamble to the Agreement.
     “Servicer Note” shall mean that certain Promissory Note dated February 20,
2002 made by Peabody in favor of the Seller, as the same may be amended from
time to time.
     “Servicing Fee” shall mean the fee referred to in Section 4.6 of the
Agreement.
     “Servicing Fee Rate” shall mean the rate referred to in Section 4.6 of the
Agreement.
     “Settlement Date” means with respect to any Portion of Capital for any
Settlement Period, (i) prior to the Facility Termination Date, the Monthly
Settlement Date and (ii) on and after the Facility Termination Date, each day
selected from time to time by the Administrator (it being understood that the
Administrator may select such Settlement Date to occur as frequently as daily),
or, in the absence of such selection, the Monthly Settlement Date.
     “Settlement Period” means: (a) before the Facility Termination Date, each
period commencing on the second Business Day prior to each Monthly Settlement
Date and ending on (but not including) the second Business Day prior to the next
Monthly Settlement Date, and (b) on and after the Facility Termination Date,
such period (including a period of one day) as shall be selected from time to
time by the Administrator or, in the absence of any such selection, each period
of 30 days from the last day of the preceding Settlement Period.
     “Similar Businesses” means coal production, coal mining, coal brokering,
coal transportation, mine development, power marketing, electricity generation,
power/ energy sales and trading, energy transactions/ asset restructurings, risk
management products associated with energy, fuel/ power integration and other
energy related businesses, ash disposal, environmental remediation, coal,
natural gas, petroleum or other fossil fuel exploration, production, marketing,
transportation and distribution and other related businesses, and activities of
Peabody and its Subsidiaries as of the Closing Date and any business or activity
that is reasonably similar thereto or a reasonable extension, development or
expansion thereof or ancillary thereto.

I-18



--------------------------------------------------------------------------------



 



     “Solvent” means, with respect to any Person at any time, a condition under
which:
     (i) the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;
     (ii) the fair value and present fair saleable value of such Person’s assets
is greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);
     (iii) such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and
     (iv) such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.
For purposes of this definition:
     (A) the amount of a Person’s contingent or unliquidated liabilities at any
time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;
     (B) the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;
     (C) the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to Purchase such asset under ordinary selling
conditions; and
     (D) the “present fair saleable value” of an asset means the amount which
can be obtained if such asset is sold with reasonable promptness in an
arm’s-length transaction in an existing and not theoretical market.
     “Special Member” shall have the meaning set forth in Schedule A to the LLC
Agreement.
     “Special Obligor” means the Navajo Project, for so long as, with respect to
such Navajo Project, (a) the agreement among the project participants requires
that upon the default of any participant, the non-defaulting participants are
required to cure any such default, and (b) Peabody represents and warrants that,
to its knowledge, the statement set forth in subsection (a) above is true,
complete and correct. The Navajo Project shall be deemed to be a “Special Group
A Obligor” hereunder for so long as such Navajo Project has at least one project
participant with the rating of a Group A Obligor; the Navajo Project shall be
deemed to be a “Special Group B Obligor” hereunder for so long as such Navajo
Project has at least one project participant with the rating of a Group B
Obligor (but no project participants with the rating of a Group A

I-19



--------------------------------------------------------------------------------



 



Obligor); the Navajo Project shall be deemed to be a “Special Group C Obligor”
hereunder for so long as such Navajo Project has at least one project
participant with the rating of a Group C Obligor (but no project participants
with the rating of a Group A Obligor or a Group B Obligor); and the Navajo
Project shall be deemed to be a “Special Group D Obligor” hereunder for so long
as such Navajo Project has no project participants with the rating of a Group A
Obligor, a Group B Obligor or a Group C Obligor.
     “Special Obligor Group” means any one of the following: Special Group A
Obligor, Special Group B Obligor, Special Group C Obligor, or Special Group D
Obligor.
     “Spike Factor” means, for any calendar month, (a) the positive difference,
if any, between: (i) the highest Dilution Ratio for any one calendar month
during the twelve most recent calendar months and (ii) the arithmetic average of
the Dilution Ratios for such twelve months times (b) (i) the highest Dilution
Ratio for any one calendar month during the twelve most recent calendar months
divided by (ii) the arithmetic average of the Dilution Ratios for such twelve
months.
     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard
and Poor’s Financial Services LLC business.
     “Sub-Servicer” has the meaning set forth in Section 4.1 of the Agreement.
     “Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
     “Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.
     “Termination Event” has the meaning specified in Exhibit V to the
Agreement.
     “Termination Fee” means, for any Settlement Period during which a
Termination Day occurs, the amount, if any, by which: (a) the additional
Discount (calculated without taking into account any Termination Fee or any
shortened duration of such Settlement Period pursuant to the definition thereof)
that would have accrued during such Settlement Period on the reductions of
Capital relating to such Settlement Period had such reductions not been made,
exceeds (b) the income, if any, received by the Issuer from investing the
proceeds of such reductions of Capital, as determined by the Administrator,
which determination shall be binding and conclusive for all purposes, absent
manifest error.
     “Total Reserves” means, at any time the sum of: (a) the Yield Reserve, plus
the greater of (b) (i) the Performance Reserve, or (ii) the Concentration
Reserve.

I-20



--------------------------------------------------------------------------------



 



     “Transaction Documents” means the Agreement, the Lock-Box Agreements, the
Fee Letter, the Sale Agreement, the Contribution Agreement, the Intercreditor
Agreement, the Servicer Note, and all other certificates, instruments, UCC
financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with the Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the Agreement.
     “TVA” means Tennessee Valley Authority, an Obligor of the Originators.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction.
     “UCP 600” has the meaning set forth in Section 1.14 of the Agreement.
     “Unmatured Contribution Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Contribution
Termination Event.
     “Unmatured Purchase and Sale Termination Event” means any event which, with
the giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.
     “Unmatured Termination Event” means an event that, with the giving of
notice or lapse of time, or both, would constitute a Termination Event.
     “Yield Reserve” means, on any date, an amount equal to: (a) the sum of the
Capital plus the LC Participation Amount at the close of business of the Seller
on such date multiplied by (b) (i) the Yield Reserve Percentage on such date
divided by (ii) 100% minus the Yield Reserve Percentage on such date.
     “Yield Reserve Percentage” means at any time:

         
 
  (BR+SFR)
 
360   x l.5 x DSO 

     where:
BR = the Base Rate computed for the most recent Settlement Period,
DSO = Days’ Sales Outstanding, and
SFR = the Servicing Fee Rate
     Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of Illinois, and not specifically
defined herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.

I-21



--------------------------------------------------------------------------------



 



EXHIBIT II
CONDITIONS PRECEDENT
     1. Conditions Precedent to Effectiveness of this Agreement. The
effectiveness of this Agreement is subject to the following conditions precedent
that the Administrator shall have received on or before the Closing Date, each
in form and substance (including the date thereof) satisfactory to the
Administrator:
     (a) A counterpart of the Agreement executed by the parties thereto.
     (b) Executed counterparts of that certain Seventh Amendment to the Purchase
and Sale Agreement, dated as of the date hereof, by and among the parties
thereto and satisfaction of the conditions precedent to the effectiveness
thereto.
     (c) Copies of the resolutions of the Board of Directors of each of the
Seller, the Sub-Servicers and Peabody authorizing the execution, delivery and
performance by the Seller, the Sub-Servicers and Peabody of the Agreement and,
with respect to Peabody and the Seller, the LLC Agreement.
     (d) A certificate of the Secretary or Assistant Secretary of each of the
Seller, the Sub-Servicers and Peabody certifying the names and true signatures
of its officers who are authorized to sign the Agreement. Until the
Administrator receives a subsequent incumbency certificate from the Seller, the
Sub-Servicers or Peabody, as the case may be, the Administrator shall be
entitled to rely on the last such certificate delivered to it by the Seller, the
Sub-Servicers or Peabody, as the case may be.
     (e) Proper financing statements (Forms UCC-1 and UCC-3), duly executed on
or before the date of such initial purchase suitable for filing under the UCC of
all jurisdictions that the Administrator may deem, if any, necessary or
desirable in order to perfect the interests of the Seller and the Administrator
(for the benefit of the Purchasers) contemplated by the Agreement, the
Contribution Agreement and the Sale Agreement.
     (f) Proper financing statements (Form UCC-3), duly executed and suitable
for filing under the UCC of all jurisdictions that the Administrator may deem,
if any, necessary or desirable to release all security interests and other
rights of any Person in the Receivables, Contracts or Related Security
previously granted by the Originators, Peabody or the Seller.
     (g) A fully executed copy of the LLC Agreement in form and substance
satisfactory to the Administrator and conforming the LLC Agreement to the
applicable requirements set forth in this Agreement (including, without
limitation, as set forth in Section 3(c) of Exhibit IV to this Agreement).
     (h) Good standing certificates with respect to each of the Seller, the
Originators, and Peabody issued by the Secretary of State (or similar official)
of the state of each such Person’s organization or formation and principal place
of business.
     2. Conditions Precedent to All Investments, Issuances of Letters of Credit
and Reinvestments. Each Investment (including the initial Investment, but
excluding the deemed

II-1



--------------------------------------------------------------------------------



 



Investment made pursuant to the first sentence of Section 1.3(a) and any deemed
Investment pursuant to Section 1.4(f) of the Agreement) and the issuance of any
Letters of Credit and each Reinvestment shall be subject to the further
conditions precedent that:
     (a) in the case of each Investment and the issuance of any Letters of
Credit, the Servicer shall have delivered to the Administrator on or before such
Investment or issuance, as the case may be, in form and substance satisfactory
to the Administrator, a completed pro forma Information Package to reflect the
level of Capital, the LC Participation Amount and related reserves and the
calculation of the Purchased Asset Coverage Percentage after such subsequent
Investment or issuance, as the case may be, and a completed Investment Notice in
the form of Annex B; and
     (b) on the date of such Investment, issuance or Reinvestment, as the case
may be, the following statements shall be true (and acceptance of the proceeds
of such Investment, issuance or Reinvestment shall be deemed a representation
and warranty by the Seller that such statements are then true):
     (i) the representations and warranties contained in Exhibit III to the
Agreement are true and correct in all material respects on and as of the date of
such Investment, issuance or Reinvestment as though made on and as of such date
(except to the extent that such representations and warranties expressly relate
to an earlier date, and in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date);
     (ii) no event has occurred and is continuing, or would result from such
Investment, issuance or Reinvestment, that constitutes a Termination Event;
     (iii) solely in the case of any Investment (but not Reinvestment) or any
such issuance, no Unmatured Termination Event shall exist and be continuing;
     (iv) the sum of the Capital plus the LC Participation Amount, after giving
effect to any such Investment, issuance or Reinvestment, as the case may be,
shall not exceed the Purchase Limit;
     (v) after giving effect to any such Investment, issuance or Reinvestment,
as the case may be, the Purchased Assets Coverage Percentage shall not exceed
100%; and
     (vi) the Facility Termination Date shall not have occurred.

II-2



--------------------------------------------------------------------------------



 



EXHIBIT III
REPRESENTATIONS AND WARRANTIES
     1. Representations and Warranties of the Seller. The Seller represents and
warrants as follows:
     (a) The Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
duly qualified to do business and is in good standing as a foreign limited
liability company in every jurisdiction where the nature of its business
requires it to be so qualified, except where the failure to be so qualified
would not have a Material Adverse Effect.
     (b) The execution, delivery and performance by the Seller of the Agreement
and the other Transaction Documents to which it is a party, including its use of
the proceeds of Investments and Reinvestments: (i) are within its organizational
powers; (ii) have been duly authorized by all necessary organizational action;
(iii) do not contravene or result in a default under or conflict with: (A) its
certificate of formation or any other organizational document of the Seller,
(B) any law, rule or regulation applicable to it, (C) any indenture, loan
agreement, mortgage, deed of trust or other material agreement or instrument to
which it is a party or by which it is bound, or (D) any order, writ, judgment,
award, injunction or decree binding on or affecting it or any of its property;
and (iv) do not result in or require the creation of any Adverse Claim upon or
with respect to any of its properties. The Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered by the
Seller.
     (c) No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for its due
execution, delivery and performance by the Seller of the Agreement or any other
Transaction Document to which it is a party, other than the Uniform Commercial
Code filings referred to in Exhibit II to the Agreement, all of which shall have
been filed on or before the Closing Date.
     (d) Each of the Agreement and the other Transaction Documents to which the
Seller is a party constitutes its legal, valid and binding obligation
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
     (e) There is no pending or, to Seller’s best knowledge, threatened action
or proceeding affecting Seller or any of its properties before any Governmental
Authority or arbitrator.
     (f) No proceeds of any Investment or Reinvestment will be used to acquire
any equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.
     (g) The Seller is the legal and beneficial owner of, and has good and
marketable title to, the Pool Receivables, the Lock-Box Accounts (and related
lock-boxes) and Related Security,

III -1



--------------------------------------------------------------------------------



 



free and clear of any Adverse Claim. Upon each Investment or Reinvestment, the
Administrator (on behalf of the Purchasers) shall acquire a valid and
enforceable perfected ownership or security interest in each Pool Receivable
then existing or thereafter arising and in the Related Security, Collections and
other proceeds with respect thereto, free and clear of any Adverse Claim. The
Agreement creates a valid and continuing ownership or security interest (as
defined in the applicable UCC) in favor of the Administrator in the Pool Assets
and the Lock-Box Accounts (and related lock-boxes), which ownership or security
interest is prior to all other Adverse Claims, and is enforceable as such
against creditors of and purchasers from the Seller. The Pool Assets constitute
“accounts”, “general intangibles” or “tangible chattel paper” within the meaning
of the applicable UCC. Each Lock-Box Account constitutes a “deposit account:
within the meaning of the applicable UCC. The Seller has caused or will have
caused, within ten (10) days, the filing of all appropriate UCC financing
statements in the proper filing offices in the appropriate jurisdictions under
applicable laws in order to perfect the ownership or security interest in the
Pool Assets and the Lock-Box Accounts (and related lock-boxes) granted to the
Administrator (on behalf of the Purchasers) hereunder. Other than the ownership
or security interest granted to the Administrator (on behalf of the Purchasers)
pursuant to this Agreement, Seller has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Pool Assets or the
Lock-Box Accounts (and related lock-boxes). Seller has not authorized the filing
of and is not aware of any UCC financing statements against Seller that include
a description of collateral covering the Pool Assets, other than any UCC
financing statement relating to the security interest granted to the
Administrator (on behalf of the Purchasers) hereunder or that has been
terminated. Seller is not aware of any judgment, ERISA or tax lien filings
against the Seller. With respect to any Pool Receivable that constitutes
“tangible chattel paper”, the Servicer is in possession of the original copies
of the tangible chattel paper that constitutes or evidences such Pool
Receivables, and the Seller has filed or has caused to be filed within ten
(10) days after the date hereof the financing statements described in this
section above, each of which will contain a statement that “A purchase of or a
grant of a security interest in any property described in this financing
statement will violate the rights of the Administrator.” The Pool Receivables to
the extent they are evidenced by “tangible chattel paper” do not have any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Seller or the Administrator (on behalf of
the Purchasers).
     (h) Each Information Package (if prepared by the Seller or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Seller or one of its Affiliates), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of the Seller to the Administrator in connection with the Agreement or
any other Transaction Document to which it is a party is or will be complete and
accurate in all material respects as of its date or (except as otherwise
disclosed to the Administrator at such time) as of the date so furnished.
     (i) The Seller’s principal place of business, chief executive office and
state of formation (as such terms are used in the UCC) and the office where it
keeps its records concerning the Receivables are located at the address referred
to in Sections l(b) and 2(b) of Exhibit IV to the Agreement.

III -2



--------------------------------------------------------------------------------



 



     (j) The names and addresses of all the Lock-Box Banks, together with the
account numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified
in Schedule II to the Agreement (or at such other Lock-Box Banks and/or with
such other Lock-Box Accounts as have been notified to the Administrator in
accordance with the Agreement) and all Lock-Box Accounts are subject to Lock-Box
Agreements. With respect to all Lock-Box Accounts (and related lock-boxes), the
Seller has delivered to the Administrator, on behalf of the Purchasers, a fully
executed Lock-Box Agreement pursuant to which the applicable Lock-Box Bank has
agreed, following the occurrence and continuation of a Termination Event, to
comply with all instructions given by the Administrator with respect to all
funds on deposit in such Lock-Box Account (and all funds sent to the respective
lock-box), without further consent by the Seller or the Servicer. None of the
Lock-Box Accounts (and the related lock-boxes) are in the name of any Person
other than the Seller or the Administrator (on behalf of the Purchasers). The
Seller has not consented to any Lock-Box Bank’s complying with instructions of
any person other than the Administrator.
     (k) The Seller is not in violation of any order of any court, arbitrator or
Governmental Authority.
     (l) Neither the Seller nor any of its Affiliates has any direct or indirect
ownership or other financial interest in the Issuer.
     (m) No proceeds of any Investment or Reinvestment will be used for any
purpose that violates any applicable law, rule or regulation, including
Regulations T, U or X of the Federal Reserve Board.
     (n) Each Pool Receivable included as an Eligible Receivable in the
calculation of the Net Receivables Pool Balance is an Eligible Receivable.
     (o) No event has occurred and is continuing, or would result from an
Investment or Reinvestment or from the application of the proceeds therefrom,
that constitutes a Termination Event or an Unmatured Termination Event.
     (p) The Seller has accounted for each sale of the Receivables and the other
Purchased Assets in its books and financial statements as sales, consistent with
generally accepted accounting principles.
     (q) The Seller has complied in all material respects with the Credit and
Collection Policies of the Originators with regard to each Receivable originated
by the Originators.
     (r) The Seller has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it.
     (s) The Seller’s complete organizational name is set forth in the preamble
to the Agreement, and it does not use and has not during the last six years used
any other organizational name, trade name, doing-business name or fictitious
name, except as set forth on Schedule III to the Agreement and except for names
first used after the date of the Agreement and set forth in a

III -3



--------------------------------------------------------------------------------



 



notice delivered to the Administrator pursuant to Section 1(1)(iv) of Exhibit IV
to the Agreement.
     (t) The Seller is not an “investment company,” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     2. Representations and Warranties of Peabody (including in its capacity as
the Servicer). Peabody, individually and in its capacity as the Servicer,
represents and warrants jointly and severally as follows:
     (a) Peabody is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to be so qualified would not have a Material Adverse Effect.
     (b) The execution, delivery and performance by Peabody of the Agreement and
the other Transaction Documents to which it is a party, including the Servicer’s
use of the proceeds of Investments and Reinvestments: (i) are within its
organizational powers; (ii) have been duly authorized by all necessary
organizational action; (iii) do not contravene or result in a default under or
conflict with: (A) its certificate of incorporation or any other organizational
document of Peabody, (B) any law, rule or regulation applicable to it, (C) any
indenture, loan agreement, mortgage, deed of trust or other material agreement
or instrument to which it is a party or by which it is bound, or (D) any order,
writ, judgment, award, injunction or decree binding on or affecting it or any of
its property; and (iv) do not result in or require the creation of any Adverse
Claim upon or with respect to any of its properties. The Agreement and the other
Transaction Documents to which Peabody is a party have been duly executed and
delivered by Peabody.
     (c) No authorization, approval or other action by, and no notice to or
filing with any Governmental Authority or other Person, is required for the due
execution, delivery and performance by Peabody of the Agreement or any other
Transaction Document to which it is a party.
     (d) Each of the Agreement and the other Transaction Documents to which
Peabody is a party constitutes the legal, valid and binding obligation of
Peabody enforceable against Peabody in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
     (e) The balance sheets of Peabody and its consolidated Subsidiaries as at
December 31, 2008, and the related statements of income and retained earnings
for the fiscal year then ended, copies of which have been furnished to the
Administrator, fairly present in all material respects the financial condition
of Peabody and its consolidated Subsidiaries as at such date and the results of
the operations of Peabody and its Subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles
consistently applied, and since

III -4



--------------------------------------------------------------------------------



 



December 31, 2008 there has been no event or circumstances which have had a
Material Adverse Effect.
     (f) Except as disclosed in the most recent audited financial statements of
Peabody furnished to the Administrator, there is no pending or, to its best
knowledge, threatened action or proceeding affecting it or any of its
Subsidiaries before any Governmental Authority or arbitrator that is reasonably
likely to have a Material Adverse Effect.
     (g) No proceeds of any Investment or Reinvestment will be used to acquire
any equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934. No proceeds of any Investment or Reinvestment
will be used for any purpose that violates any applicable law, rule or
regulation, including Regulations T, U or X of the Federal Reserve Board.
     (h) Each Information Package (if prepared by Peabody or one of its
Affiliates, or to the extent that information contained therein is supplied by
Peabody or an Affiliate), information, exhibit, financial statement, document,
book, record or report furnished or to be furnished at any time by or on behalf
of the Servicer to the Administrator in connection with the Agreement is or will
be complete and accurate in all material respects as of its date or (except as
otherwise disclosed to the Administrator at such time) as of the date so
furnished.
     (i) The principal place of business, chief executive office and state of
formation (as such terms are used in the UCC) of Peabody and the office where it
keeps its records concerning the Receivables are located at the address referred
to in Section 2(b) of Exhibit IV to the Agreement.
     (j) Peabody is not in violation of any order of any court, arbitrator or
Governmental Authority, which is reasonably likely to have a Material Adverse
Effect.
     (k) Neither Peabody nor any of its Affiliates has any direct or indirect
ownership or other financial interest in the Issuer.
     (l) The Servicer has complied in all material respects with the Credit and
Collection Policy of the Originators with regard to each Receivable originated
by the Originators.
     (m) Peabody has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it.
     (n) Peabody is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
     (o) [Reserved].

III -5



--------------------------------------------------------------------------------



 



     (p) The agreement among the project participants of the Navajo Project
requires that upon the default of any participant, the non-defaulting
participants are required to cure any such default.

III -6



--------------------------------------------------------------------------------



 



EXHIBIT IV
COVENANTS
     1. Covenants of the Seller. Until the Final Payout Date:
     (a) Compliance with Laws, Etc. The Seller shall comply in all material
respects with all applicable laws, rules, regulations and orders, and preserve
and maintain its organizational existence, rights, franchises, qualifications
and privileges, except to the extent that the failure so to comply with such
laws, rules, regulations and orders or the failure so to preserve and maintain
such rights, franchises, qualifications and privileges would not have a Material
Adverse Effect.
     (b) Offices, Records and Books of Account, Etc. The Seller: (i) shall keep
its principal place of business, chief executive office and state of formation
(as such terms or similar terms are used in the UCC) and the office where it
keeps its records concerning the Receivables at the address of the Seller set
forth on Schedule IV or, pursuant to clause (1)(iv) below, at any other
locations in jurisdictions where all actions reasonably requested by the
Administrator to protect and perfect the interest of the Administrator in the
Receivables and related items (including the Pool Assets) have been taken and
completed and (ii) shall provide the Administrator with at least 30 days’
written notice before making any change in the Seller’s name or making any other
change in the Seller’s identity or organizational structure (including a Change
in Control) that could render any UCC financing statement filed in connection
with this Agreement “seriously misleading” as such term (or similar term) is
used in the UCC; each notice to the Administrator pursuant to this sentence
shall set forth the applicable change and the effective date thereof. The Seller
also will maintain and implement (or cause the Servicer to maintain and
implement) administrative and operating procedures (including an ability to
recreate records evidencing Receivables and related Contracts in the event of
the destruction of the originals thereof), and keep and maintain (or cause the
Servicer to keep and maintain) all documents, books, records, computer tapes and
disks and other information reasonably necessary or advisable for the collection
of all Receivables (including records adequate to permit the daily
identification of each Receivable and all Collections of and adjustments to each
existing Receivable). Notwithstanding the above, in no event shall the Seller
have or maintain, or be a partner in any partnership that has or maintains, its
jurisdiction of organization, principal place of business or principal assets in
any of the states of Colorado, Kansas, New Mexico, Oklahoma, Utah or Wyoming.
     (c) Performance and Compliance with Contracts and Credit and Collection
Policy. The Seller shall (and shall cause the Servicer to), at its expense,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables, and timely and fully comply in all material respects with the
applicable Credit and Collection Policies with regard to each Receivable and the
related Contract.
     (d) Ownership Interest, Etc. The Seller shall (and shall cause the Servicer
to), at its expense, take all action necessary or desirable to establish and
maintain a valid and enforceable ownership or security interest in the Pool
Receivables, the Related Security and Collections with respect thereto, and a
first priority perfected ownership or security interest in the Pool Assets, in

IV-1



--------------------------------------------------------------------------------



 



each case free and clear of any Adverse Claim, in favor of the Administrator (on
behalf of the Purchasers), including taking such action to perfect, protect or
more fully evidence the interest of the Administrator (on behalf of the
Purchasers), as the Administrator, may reasonably request. The Seller shall from
time to time and within the time limits established by law prepare and present
to the Administrator for the Administrator’s authorization and approval all
financing statements, amendments, continuations or initial financing statements
in lieu of a continuation statement, or other filings necessary to continue,
maintain and perfect the Administrator’s (on behalf of the Purchasers) ownership
or security interest in the Pool Assets as a first-priority interest. The
Administrator’s approval of such filings shall authorize the Seller to file such
financing statements under the UCC without the signature of the Seller, or the
Issuer, the Administrator or any Purchaser where allowed by applicable law.
Notwithstanding anything else in the Transaction Documents to the contrary,
neither the Seller, the Servicer nor any other Person shall have any authority
to file a termination, partial termination, release or partial release or any
amendment that deletes the name of a debtor or excludes collateral of any such
financing statements without the prior written consent of the Administrator.
     (e) Sales, Liens, Etc. The Seller shall not sell, assign (by operation of
law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon or with respect to, any or all of its right, title or
interest in, to or under any Pool Assets (including the Seller’s interest in any
Receivable, Related Security or Collections, or upon or with respect to any
account to which any Collections of any Receivables are sent), or assign any
right to receive income in respect of any items contemplated by this paragraph.
     (f) Extension or Amendment of Receivables. Except as provided in the
Agreement, the Seller shall not, and shall not permit the Servicer to, alter the
delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive,
in any material respect, any term or condition of any related Contract (which
term or condition relates to payments under, or the enforcement of, such
Contract).
     (g) Change in Business or Credit and Collection Policy. Without the prior
written consent of the Administrator, the Seller shall not make (or permit the
Originators to make) any material change in the character of its business or in
any Credit and Collection Policy, or any change in any Credit and Collection
Policy that would have a Material Adverse Effect with respect to the
Receivables. The Seller shall not make (or permit the Originators to make) any
other change in any Credit and Collection Policy without giving 30 days’ prior
written notice thereof to the Administrator.
     (h) Audits. The Seller shall (and shall cause the Originators to), from
time to time during regular business hours as reasonably requested in advance
(unless a Termination Event or Unmatured Termination Event exists) by the
Administrator, permit the Administrator, or its agents or representatives:
(i) to examine and make copies of and abstracts from all books, records and
documents (including computer tapes and disks) in the possession or under the
control of the Seller (or the Originators) relating to Receivables and the
Related Security, including the related Contracts, (ii) to visit the offices and
properties of the Seller and the Originators for the purpose of examining such
materials described in clause (i) above, and to

IV-2



--------------------------------------------------------------------------------



 



discuss matters relating to Receivables and the Related Security or the
Seller’s, Peabody’s or any Originator’s performance under the Transaction
Documents or under the Contracts with any of the officers, employees, agents or
contractors of the Seller, Peabody or any Originator having knowledge of such
matters and (iii) without limiting the clauses (i) and (ii) above, to engage
certified public accountants or other auditors acceptable to the Seller and the
Administrator to conduct, at the Seller’s expense, a review of the Seller’s
books and records with respect to such Receivables, provided, that at any time
when no Termination Event exists and is continuing, the Seller shall be required
to reimburse the Administrator for only one (1) such audit per year.
     (i) Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Seller shall not, and shall not permit the Servicer or any
Originator to, add or terminate any bank as a Lock-Box Bank or any account as a
Lock-Box Account from those listed in Schedule II to the Agreement, or make any
change in its instructions to Obligors regarding payments to be made to the
Seller, any Originator, the Servicer or any Lock-Box Account (or related post
office box), unless the Administrator shall have received ten (10) days prior
written notice of assignment to a Permitted Lock-Box Bank and the Administrator
shall have received copies of all agreements and documents (including Lock-Box
Agreements) that it may request in connection therewith.
     (j) Deposits to Lock-Box Accounts. The Seller shall (or shall cause the
Servicer to): (i) instruct all Obligors to make payments of all Receivables to
one or more Lock-Box Accounts or to post office boxes to which only Lock-Box
Banks have access (and shall instruct the Lock-Box Banks to cause all items and
amounts relating to such Receivables received in such post office boxes to be
removed and deposited into a Lock-Box Account on a daily basis), and
(ii) deposit, or cause to be deposited, any Collections received by it, the
Servicer or any Originator into Lock-Box Accounts not later than two
(2) Business Days after receipt thereof. Each Lock-Box Account shall at all
times be subject to a Lock-Box Agreement. The Seller will not (and will not
permit the Servicer to) deposit or otherwise credit, or cause or permit to be so
deposited or credited, to any Lock-Box Account cash or cash proceeds other than
Collections.
     (k) Marking of Records. At its expense, the Seller shall: (i) mark (or
cause the Servicer to mark) its master data processing records relating to Pool
Receivables and related Contracts, including with a legend evidencing that the
Receivables and related Contracts included in the Purchased Assets have been
sold in accordance with the Agreement, and (ii) cause each Originator so to mark
its master data processing records pursuant to the Sale Agreement.
     (l) Reporting Requirements. The Seller will provide to the Administrator
(in multiple copies, if requested by the Administrator) the following:
     (i) as soon as available and in any event within 120 days after the end of
each fiscal year of the Seller, a copy of the financial statements for such year
for the Seller, certified as to accuracy by the chief financial officer or
treasurer of the Seller;
     (ii) as soon as possible and in any event within five days after the
occurrence of each Termination Event or Unmatured Termination Event, a statement
of the chief

IV-3



--------------------------------------------------------------------------------



 



financial officer of the Seller setting forth details of such Termination Event
or Unmatured Termination Event and the action that the Seller has taken and
proposes to take with respect thereto;
     (iii) promptly after the filing or receiving thereof, copies of all reports
and notices that the Seller or any Affiliate files under ERISA with the Internal
Revenue Service, the Pension Benefit Guaranty Corporation or the U.S. Department
of Labor or that the Seller or any Affiliate receives from any of the foregoing
or from any multiemployer plan (within the meaning of Section 400l(a)(3) of
ERISA) to which the Seller or any of its Affiliates is or was, within the
preceding five years, a contributing employer, in each case in respect of the
assessment of withdrawal liability or an event or condition that could, in the
aggregate, result in the imposition of liability on the Seller and/or any such
Affiliate;
     (iv) at least thirty days before any change in the Seller’s name or any
other change requiring the amendment of UCC financing statements, a notice
setting forth such changes and the effective date thereof;
     (v) promptly after any Responsible Officer of the Seller obtains knowledge
thereof, notice of any: (A) material litigation, investigation or proceeding
that may exist at any time between the Seller and any Person or (B) material
litigation or proceeding relating to any Transaction Document;
     (vi) promptly after the occurrence thereof, notice of a material adverse
change in the business, operations, property or financial or other condition of
the Seller, the Servicer or the Originator; and
     (vii) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Seller or any of its Affiliates as
the Administrator may from time to time reasonably request.
     (m) Certain Agreements. Without the prior written consent of the
Administrator, the Seller will not (and will not permit the Originators to)
amend, modify, waive, revoke or terminate any Transaction Document to which it
is a party or any provision of Seller’s certificate of incorporation or other
organizational document of the Seller.
     (n) Restricted Payments. (i) Except pursuant to clause (ii) below, the
Seller will not: (A) purchase or redeem any shares of its capital stock,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt, (D) lend or advance any funds or
(E) repay any loans or advances to, for or from any of its Affiliates (the
amounts described in clauses (A) through (E) being referred to as “Restricted
Payments”).
     (ii) Subject to the limitations set forth in clause (iii) below, the Seller
may make Restricted Payments so long as such Restricted Payments are made only
in the following way: the Seller may declare and pay distributions and make
loans and advances to Peabody (provided that any such loans and advances shall
be treated as a dividend within no less than 30 days following the making
thereof).

IV-4



--------------------------------------------------------------------------------



 



     (iii) The Seller may make Restricted Payments only out of the funds it
receives pursuant to Sections 1.6(b)(ii) and (iv) and 1.6(d) of the Agreement.
Furthermore, the Seller shall not pay, make or declare: (A) any distributions,
loans or advances if, after giving effect thereto, the Seller’s tangible net
worth would be less than $10,000,000, or (B) any Restricted Payment (including
any dividend) if, after giving effect thereto, any Termination Event or
Unmatured Termination Event shall have occurred and be continuing.
     (o) Other Business. The Seller will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents; (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or any Company Note; or (iii) form any Subsidiary or
make any investments in any other Person; provided, however, that the Seller
shall be permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).
     (p) Use of Collections. The Seller shall apply the Collections that are
available to the Seller in accordance with the Agreement to make payments in the
following order of priority: (i) the payment of its expenses (including all
obligations payable to the Issuer and the Administrator under the Agreement and
under the Fee Letter); (ii) the payment of accrued and unpaid interest on any
Company Note; and (iii) other legal and valid organizational purposes.
     (q) Tangible Net Worth. The Seller will not permit its tangible net worth,
at any time, to be less than $10,000,000.
     2. Covenants of the Servicer and Peabody. Until the Final Payout Date:
     (a) Compliance with Laws, Etc. The Servicer and, to the extent that it
ceases to be the Servicer, Peabody shall comply (and shall cause the Originators
to comply) in all material respects with all applicable laws, rules, regulations
and orders, and preserve and maintain its organizational existence, rights,
franchises, qualifications and privileges, except to the extent that the failure
so to comply with such laws, rules and regulations or the failure so to preserve
and maintain such existence, rights, franchises, qualifications and privileges
would not have a Material Adverse Effect.
     (b) Offices, Records and Books of Account, Etc. The Servicer and, to the
extent that it ceases to be the Servicer, Peabody, (i) shall keep its principal
place of business, chief executive office and state of formation (as such terms
or similar terms are used in the applicable UCC) and the office where it keeps
its records concerning the Receivables at the address of the Servicer set forth
on Schedule IV and (ii) shall cause Peabody Holding Company, LLC and each
Originator to keep its state of formation (as such term is defined in the
applicable UCC) and the office where it keeps its records concerning the
Receivables at the applicable address set forth on Schedule IV, in the case of
Peabody Holding Company, LLC, and Exhibit E to the Sale Agreement, in the case
of any Originator or, in the case of either sub-clause (i) or (ii) of this
clause (b), upon at least 30 days’ prior written notice of a proposed change to
the Administrator, at any other locations in jurisdictions where all actions
reasonably requested by the

IV-5



--------------------------------------------------------------------------------



 



Administrator to protect and perfect the interest of the Administrator in the
Receivables and related items (including the Pool Assets) have been taken and
completed. The Servicer and, to the extent that it ceases to be the Servicer,
Peabody, also will (and will cause the Originators to) maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Receivables (including records
adequate to permit the daily identification of each Receivable and all
Collections of and adjustments to each existing Receivable).
     (c) Performance and Compliance with Contracts and Credit and Collection
Policy. The Servicer and, to the extent that it ceases to be the Servicer,
Peabody, shall (and shall cause the Originators to), at its expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy with regard to each Receivable and the related
Contract.
     (d) Extension or Amendment of Receivables. Except as provided in the
Agreement, the Servicer and, to the extent that it ceases to be the Servicer,
Peabody, shall not alter the delinquency status or adjust the Outstanding
Balance or otherwise modify the terms of any Pool Receivable in any material
respect, or amend, modify or waive, in any material respect, any term or
condition of any related Contract (which term or condition relates to payments
under, or the enforcement of, such Contract).
     (e) Change in Business or Credit and Collection Policy. The Servicer and,
to the extent that it ceases to be the Servicer, Peabody, shall not make (and
shall not permit the Originators to make) any material change in the character
of its business, other than Similar Businesses, or any change in any Credit and
Collection Policy that would have a Material Adverse Effect. The Servicer and,
to the extent that it ceases to be the Servicer, Peabody, shall not make (and
shall not permit the Originators to make) any other change in any Credit and
Collection Policy without giving prior written notice thereof to the
Administrator.
     (f) Audits. The Servicer and, to the extent that it ceases to be the
Servicer, Peabody, shall (and shall cause the Originators to), from time to time
during regular business hours as reasonably requested in advance (unless a
Termination Event or Unmatured Termination Event exists) by the Administrator,
permit the Administrator, or its agents or representatives: (i) to examine and
make copies of and abstracts from all books, records and documents (including
computer tapes and disks) in its possession or under its control relating to
Receivables and the Related Security, including the related Contracts; (ii) to
visit its offices and properties for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to Receivables
and the Related Security or its performance hereunder or under the Contracts
with any of its officers, employees, agents or contractors having knowledge of
such matters and (iii), without limiting the clauses (i) and (ii) above, to
engage certified public accountants or other auditors acceptable to the Servicer
and the Administrator to conduct, at the Servicer’s expense, a review of the
Servicer’s books and records with respect to such

IV-6



--------------------------------------------------------------------------------



 



Receivables, provided, that at any time when no Termination Event exists and is
continuing, the Servicer shall be required to reimburse the Administrator for
only one (1) such audit per year.
     (g) Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Servicer and, to the extent that it ceases to be the Servicer,
Peabody, shall not (and shall not permit the Originators to) add or terminate
any bank as a Lock-Box Bank or any account as a Lock-Box Account from those
listed in Schedule II to the Agreement, or make any change in its instructions
to Obligors regarding payments to be made to the Servicer or any Lock-Box
Account (or related post office box), unless the Administrator shall have
received ten (10) days advance written notice of assignment to a Permitted
Lock-Box Bank and the Administrator shall have received copies of all agreements
and documents (including Lock-Box Agreements) that it may request in connection
therewith.
     (h) Deposits to Lock-Box Accounts. The Servicer shall: (i) instruct all
Obligors to make payments of all Receivables to one or more Lock-Box Accounts or
to post office boxes to which only Lock-Box Banks have access (and shall
instruct the Lock-Box Banks to cause all items and amounts relating to such
Receivables received in such post office boxes to be removed and deposited into
a Lock-Box Account on a daily basis); and (ii) deposit, or cause to be
deposited, any Collections received by it into Lock-Box Accounts not later than
two (2) Business Days after receipt thereof. Each Lock-Box Account shall at all
times be subject to a Lock-Box Agreement.
     (i) Preservation of Security Interest. The Servicer shall (and shall cause
the Seller to) take any and all action as the Administrator may require to
preserve and maintain the perfection and priority of the ownership or security
interest of the Administrator in the Pool Assets pursuant to this Agreement.
     (j) Marking of Records. At its expense, the Servicer shall mark its master
data processing records relating to Pool Receivables and related Contracts with
a legend evidencing that such Receivables and related Contracts have been sold
in accordance with the Agreement.
     (k) Navajo Project. Peabody shall notify the Administrator if a Responsible
Officer of Peabody obtains actual knowledge that the documents and agreements
governing the Navajo Project are amended in any manner which would cause the
representations and warranties set forth in Section 2(p) to be incorrect or
untrue in any respect.
     (l) Reporting Requirements. Peabody shall provide to the Administrator (in
multiple copies, if requested by the Administrator) the following:
     (i) as soon as available and in any event within 60 days after the end of
the first three quarters of each fiscal year of Peabody balance sheets of
Peabody and the consolidated Subsidiaries of Peabody as of the end of such
quarter and statements of income, retained earnings and cash flow of Peabody and
the consolidated Subsidiaries of Peabody for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, certified by
the chief financial officer of Peabody;

IV-7



--------------------------------------------------------------------------------



 



     (ii) as soon as available and in any event within 120 days after the end of
each fiscal year of Peabody, a copy of the annual report for such year for
Peabody and its consolidated Subsidiaries, containing financial statements for
such year audited by independent certified public accountants of nationally
recognized standing;
     (iii) together with the financial statements required in (i) and
(ii) above, a compliance certificate in substantially the form of Annex D signed
by the senior financial officer of the Seller or Peabody, or such other Person
as may be acceptable to the Administrator;
     (iv) as to the Servicer only, as soon as available and in any event not
later than two Business Days prior to the Monthly Settlement Date, an
Information Package as of the most recently completed calendar month or, if in
the opinion of the Administrator reasonable grounds for insecurity exist with
respect to the collectibility of the Pool Receivables or with respect to the
Seller or Servicer’s performance or ability to perform its obligations under the
Agreement, within six Business Days of a request by the Administrator, an
Information Package for such periods as is specified by the Administrator (but
in no event more frequently than weekly);
     (v) as soon as possible and in any event within five days after becoming
aware of the occurrence of each Termination Event or Unmatured Termination
Event, a statement of the chief financial officer of Peabody setting forth
details of such Termination Event or Unmatured Termination Event and the action
that such Person has taken and proposes to take with respect thereto;
     (vi) promptly after the sending or filing thereof, copies of all reports
that Peabody sends to any of its security holders, and copies of all reports and
registration statements that Peabody, or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
provided, that any filings with the Securities and Exchange Commission that have
been granted “confidential” treatment shall be provided promptly after such
filings have become publicly available;
     (vii) promptly after the filing or receiving thereof notice of and, upon
the request of the Administrator, copies of all reports and notices that Peabody
or any Affiliate of Peabody files under ERISA with the Internal Revenue Service,
the Pension Benefit Guaranty Corporation or the U.S. Department of Labor or that
such Person or any of its Affiliates receives from any of the foregoing or from
any multiemployer plan (within the meaning of Section 4001(a)(3) of ERISA) to
which such Person or any Affiliate of Peabody is or was, within the preceding
five years, a contributing employer, in each case in respect of the assessment
of withdrawal liability or an event or condition that could, in the aggregate,
result in the imposition of liability on Peabody and/or any such Affiliate;
     (viii) at least thirty days before any change in Peabody or any
Originator’s name or any other change requiring the amendment of UCC financing
statements, a notice setting forth such changes and the effective date thereof;

IV-8



--------------------------------------------------------------------------------



 



     (ix) promptly after a Responsible Officer of Peabody obtains knowledge
thereof, notice of any: (A) litigation, investigation or proceeding that may
exist at any time between Peabody or any of its Subsidiaries and any
Governmental Authority that is reasonably likely to have a Material Adverse
Effect; (B) litigation or proceeding adversely affecting such Person or any of
its Subsidiaries in which the amount involved is $25,000,000 or more after
deducting (x) the amount with respect to which such Person or any such
Subsidiary is insured and with respect to which the insurer has assumed
responsibility in writing, and (y) the amount for which such Person or any such
Subsidiary is otherwise indemnified if the terms of indemnification are
satisfactory to the Administrator or in which injunctive or similar relief is
sought; or (C) litigation or proceeding relating to any Transaction Document;
     (x) promptly after the occurrence thereof, notice of a material adverse
change in the business, operations, property or financial or other condition of
Peabody and its Subsidiaries taken as a whole, or any individual Material
Originator;
          (xi) the occurrence of a default or any event of default under any
other financing arrangement evidencing $50,000,000 or more of indebtedness
pursuant to which Peabody is a debtor or an obligor; and
          (xii) such other information respecting the Receivables or the
condition or operations, financial or otherwise, of Peabody or any of its
Affiliates as the Administrator may from time to time reasonably request.
     3. Separate Existence. Each of the Seller and Peabody hereby acknowledges
that the Purchasers, the Issuer and the Administrator are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon the Seller’s identity as a legal entity separate from Peabody
and its Affiliates. Therefore, from and after the date hereof, each of the
Seller and Peabody shall take all steps specifically required by the Agreement
or reasonably required by the Administrator to continue the Seller’s identity as
a separate legal entity and to make it apparent to third Persons that the Seller
is an entity with assets and liabilities distinct from those of Peabody and any
other Person, and is not a division of Peabody, its Affiliates or any other
Person. Without limiting the generality of the foregoing and in addition to and
consistent with the other covenants set forth herein, each of the Seller and
Peabody shall take such actions as shall be required in order that:
     (a) The Seller will be a limited purpose limited liability company whose
activities are restricted in its certificate of formation to: (i) purchasing or
otherwise acquiring from the Originators or Peabody (or their Affiliates),
owning, holding, granting security interests or selling interests in Pool Assets
(or other receivables originated by the Originators or their Affiliates, and
certain related assets), (ii) entering into agreements for the selling and
servicing of the Receivables Pool (or other receivables pools originated by the
Originators or their Affiliates), and (iii) conducting such other activities as
are necessary or appropriate to carry out such activities;

IV-9



--------------------------------------------------------------------------------



 



     (b) The Seller shall not engage in any business or activity except as set
forth in this Agreement nor incur any indebtedness or liability, other than as
expressly permitted by the Transaction Documents;
     (c) Not less than one of the Seller’s Directors (the “Independent
Director”) shall be a natural person who (A) for the five-year period prior to
his or her appointment as Independent Director has not been, and during the
continuation of his or her service as Independent Director is not: (i) an
employee, director, stockholder, member, manager, partner or officer of the
Seller, Peabody or any of their respective Affiliates (other than his or her
service as an Independent Director of the Seller); (ii) a customer or supplier
of the Seller, Peabody or any of their respective Affiliates (other than his or
her service as an Independent Director of Seller); or (iii) any member of the
immediate family of a person described in clause (i) or (ii) above, and (B) has,
(i) prior experience as an Independent Director for a corporation or limited
liability company whose charter documents required the unanimous consent of all
independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities. Such Independent Director of the Seller shall have been appointed as
such in strict compliance with the Seller’s LLC Agreement. The Seller’s LLC
Agreement shall provide that (i) the Seller’s Board of Directors shall not
approve, or take any other action to cause the filing of, or join in any filing
of, a voluntary bankruptcy or insolvency petition, dissolution, liquidation,
consolidation, merger, sale of all or substantially all of its assets,
assignment for the benefit of creditors, admit in writing its inability to pay
its debts generally as they become due, or to engage in any other business or
activity with respect to the Seller unless (x) there is at least one Independent
Director then serving as a director of the Seller and appointed pursuant to and
in strict compliance with the Seller’s LLC Agreement, and (y) all such
Independent Directors of the Seller shall have approved the taking of such
action in writing prior to the taking of such action and (ii) such provision
cannot be amended without the prior written consent of the Independent Director
and the Administrator;
     (d) Upon the occurrence of any event that causes the Member to cease to be
a member of the Seller (other than (i) upon an assignment by the Member of all
of its limited liability company interest in the Seller and the admission of the
transferee pursuant to Sections 21 and 23 of the LLC Agreement, or (ii) the
resignation of the Member and the admission of an additional member of the
Seller pursuant to Sections 22 and 23 of the LLC Agreement), each person acting
as an Independent Director pursuant to Section 10 of the LLC Agreement shall,
without any action of any Person and simultaneously with the Member ceasing to
be a member of the Seller, automatically be admitted to the Seller as a Special
Member and shall continue the Seller without dissolution. No Special Member may
resign from the Seller or transfer its rights as a Special Member unless (i) a
successor Special Member has been admitted to the Seller as Special Member by
executing a counterpart to the LLC Agreement, and (ii) such successor has also
accepted its appointment as Independent Director pursuant to Section 10 of the
LLC Agreement; provided, however, the Special Members shall automatically cease
to be members of the Seller upon the admission to the Seller of a substitute
Member.

IV-10



--------------------------------------------------------------------------------



 



     (e) The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, Peabody or any Affiliate thereof;
     (f) Any employee, consultant or agent of the Seller will be compensated
from the Seller’s funds for services provided to the Seller. The Seller will not
engage any agents other than its attorneys, auditors and other professionals,
and a servicer and any other agent contemplated by the Transaction Documents for
the Receivables Pool, which servicer will be fully compensated for its services
by payment of the Servicing Fee, and a manager, which manager will be fully
compensated from the Seller’s funds;
     (g) The Seller will contract with the Servicer to perform for the Seller
all operations required on a daily basis to service the Receivables Pool. The
Seller will pay the Servicer the Servicing Fee pursuant hereto. The Seller will
not incur any material indirect or overhead expenses for items shared with
Peabody (or any other Affiliate thereof) that are not reflected in the Servicing
Fee. To the extent, if any, that the Seller (or any Affiliate thereof) shares
items of expenses not reflected in the Servicing Fee or the manager’s fee, such
as legal, auditing and other professional services, such expenses will be
allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered; it being understood that Peabody shall pay
all expenses relating to the preparation, negotiation, execution and delivery of
the Transaction Documents, including legal, agency and other fees;
     (h) The Seller’s operating expenses will be paid by the Seller and not by
Peabody or any other Affiliate thereof;
     (i) All of the Seller’s business correspondence and other communications
shall be conducted in the Seller’s own name and on its own separate stationery;
     (j) The Seller’s books and records will be maintained separately from those
of Peabody and any other Affiliate thereof and any other Person;
     (k) All financial statements of Peabody or any Affiliate thereof that are
consolidated to include Seller will contain detailed notes clearly stating that:
(i) a special purpose limited liability company exists as a Subsidiary of
Peabody, and (ii) the Originators have sold receivables and other related assets
to the Contributor, which has contributed such receivables and other related
assets to such special purpose Subsidiary that, in turn, has sold such
receivables and other related assets to certain financial institutions and other
entities;
     (l) The Seller’s assets will be maintained in a manner that facilitates
their identification and segregation from those of Peabody or any Affiliate
thereof and any other Person;
     (m) The Seller will strictly observe organizational formalities in its
dealings with Peabody or any Affiliate thereof, and funds or other assets of the
Seller will not be commingled with those of Peabody or any Affiliate thereof
except as permitted by the Agreement in connection with servicing the Pool
Receivables. The Seller shall not maintain joint bank accounts or other
depository accounts to which Peabody or any Affiliate thereof or any other

IV-11



--------------------------------------------------------------------------------



 



Person has independent access, and the Seller shall use separate invoices and
checks from any other Person. The Seller is not named, and has not entered into
any agreement to be named, directly or indirectly, as a direct or contingent
beneficiary or loss payee on any insurance policy with respect to any loss
relating to the property of Peabody or any Subsidiary or other Affiliate of
Peabody (other than the Seller) The Seller will pay to the appropriate Affiliate
the marginal increase or, in the absence of such increase, the market amount of
its portion of the premium payable with respect to any insurance policy that
covers the Seller and such Affiliate;
     (n) The Seller will maintain arm’s-length relationships with Peabody (and
any Affiliate thereof). Any Person that renders or otherwise furnishes services
to the Seller will be compensated by the Seller at market rates for such
services it renders or otherwise furnishes to the Seller. Neither the Seller nor
Peabody will be or will hold itself out to be responsible for the debts of the
other or the decisions or actions respecting the daily business and affairs of
the other. The Seller and Peabody will immediately correct any known
misrepresentation with respect to the foregoing, and they will not operate or
purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity;
     (o) Peabody shall not pay the salaries of Seller’s employees, if any;
     (p) The Seller does not and will not hold itself responsible for the
obligations of any other Person, and shall not guarantee or become liable for
the debts of any other Person;
     (q) The Seller will conduct its business in its own name and shall hold
itself out as a separate entity from any other Person;
     (r) The Seller shall maintain a sufficient number of employees and adequate
capital in light of its contemplated business activities;
     (s) The Seller shall not acquire the obligations or securities of any of
its members; and
     (t) The Seller shall not pledge its assets for the benefit of any other
Person or make any loans or advances to any other Person, except pursuant to the
Transaction Documents.

IV-12



--------------------------------------------------------------------------------



 



EXHIBIT V
TERMINATION EVENTS
     Each of the following shall be a “Termination Event”:
     (a) (i) the Seller, Peabody, any Originator or the Servicer (if Peabody or
any of its Affiliates) shall fail to perform or observe any term, covenant or
agreement under the Agreement (other than those terms, covenants or agreements
contained in Exhibit IV, Sections 1(a), 1(l) (except clause (iv) thereof), 2(a),
and 2(l) (except clause (viii) thereof)) or any other Transaction Document and,
except as otherwise provided herein, such failure shall continue for five
consecutive Business Days after knowledge or notice thereof, (ii) the Seller or
the Servicer shall fail to make when due any payment or deposit to be made by it
under the Agreement and such failure shall continue unremedied for one Business
Day, (iii) Peabody shall resign as Servicer, and no successor Servicer
reasonably satisfactory, to the Administrator shall have been appointed, or
(iv) the Seller, Peabody, any Originator or the Servicer (if Peabody or any of
its Affiliates) shall fail to perform or observe any term covenant or agreement
in any of Exhibit IV, Sections 1(a), 1(l) (except clause (iv) thereof), 2(a), or
2(l) (except clause (viii) thereof) and, except as otherwise provided herein,
such failure shall continue for thirty days after knowledge or notice thereof;
     (b) Peabody (or any Affiliate thereof) shall fail to transfer to any
successor Servicer when required any rights pursuant to the Agreement that
Peabody (or such Affiliate) then has as Servicer;
     (c) any representation or warranty made or deemed made by the Seller,
Peabody or any Originator (or any of their respective officers) under or in
connection with the Agreement or any other Transaction Document, or any
information or report delivered by the Seller, Peabody or any Originator or the
Servicer pursuant to the Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered, and shall remain incorrect or untrue for 10 Business
Days after notice to the Seller or the Servicer of such inaccuracy;
     (d) the Seller or the Servicer shall fail to deliver the Information
Package pursuant to the Agreement, and such failure shall remain unremedied for
two Business Days;
     (e) the Agreement or any Investment or Reinvestment pursuant to the
Agreement shall for any reason: (i) cease to create a valid and enforceable
perfected ownership or security interest in each Pool Receivable, the Related
Security and Collections with respect thereto, free and clear of any Adverse
Claim, or (ii) cease to create with respect to the Pool Assets, or the interest
of the Administrator with respect to such Pool Assets shall cease to be, a valid
and enforceable first priority perfected ownership or security interest, free
and clear of any Adverse Claim;
     (f) the Seller, Peabody or any Originator shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller,
Peabody or any Originator seeking to adjudicate it as bankrupt or insolvent, or
seeking

V-1



--------------------------------------------------------------------------------



 



liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of
60 days, or any of the actions sought in such proceeding (including the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Seller, Peabody or any Originator shall take any
corporate or organizational action to authorize any of the actions set forth
above in this paragraph;
     (g) (i) the (A) Default Ratio shall exceed 2.25% or (B) the Delinquency
Ratio shall exceed 4.50% or (ii) the average for three consecutive calendar
months of: (A) the Default Ratio shall exceed 1.75%, (B) the Delinquency Ratio
shall exceed 3.50% or (C) the Dilution Ratio shall exceed 2.50%;
     (h) a Change in Control shall occur;
     (i) at any time the Purchased Assets Coverage Percentage exceeds 100%, and
such circumstance shall not have been cured within two Business Days;
     (j) (i) the occurrence of any Event of Default under and as defined in the
Credit Agreement, provided that if the Credit Agreement is terminated but not
replaced, the covenants in effect in the Credit Agreement immediately prior to
termination of the Credit Agreement shall be deemed to be effective for the
purposes of the Agreement; (ii) any other event shall occur or condition shall
exist under the Credit Agreement and shall continue after the applicable grace
period, if any, specified in such Credit Agreement if, in either case: (a) the
effect of such non-payment, event or condition is to give the applicable
debtholders the right (whether acted upon or not) to accelerate the maturity of
such Debt, or (b) any such Debt shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case before
the stated maturity thereof; (iii) in the event that the Credit Agreement shall
have terminated, and there exists any other financing arrangement evidencing
$25,000,000 or more of indebtedness pursuant to which Peabody is a debtor or an
obligor (an “Other Material Financing Agreement”); either (A) the occurrence of
any event of default under such Other Material Financing Agreement, or (B) any
other event shall occur or condition shall exist under and shall continue after
the applicable grace period, if any, specified in such Other Material Financing
Agreement, if, in either case of (A) or (B): (i) the effect of such non-payment,
event or condition is to give the applicable debtholders the right (whether
acted upon or not) to accelerate the maturity of such Other Material Financing
Agreement, or (b) any such Other Material Financing Agreement shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Debt shall be required to be made, in
each case before the stated maturity thereof;
     (k) except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, either: (i) a contribution failure
shall occur with respect to any

V-2



--------------------------------------------------------------------------------



 



Benefit Plan sufficient to give rise to a lien on any of the assets of Seller,
any Originator, Peabody or any ERISA Affiliate under Section 302(f) of ERISA,
(ii) the Internal Revenue Service shall file a notice of lien asserting a claim
or claims pursuant to the Internal Revenue Code with regard to any of the assets
of Seller, any Originator, Peabody or any ERISA Affiliate and such lien shall
have been filed and not released within 10 days, or (iii) the Pension Benefit
Guaranty Corporation shall, or shall indicate its intention in writing to the
Seller, any Originator, Peabody or any ERISA Affiliate to, either file a notice
of lien asserting a claim pursuant to ERISA with regard to any assets of the
Seller, any Originator, Peabody or any ERISA Affiliate or terminate any Benefit
Plan that has unfunded benefit liabilities, or any steps shall have been taken
to terminate any Benefit Plan subject to Title IV of ERISA so as to result in
any liability and such lien shall have been filed and not released within
10 days;
     (l) the Days’ Sales Outstanding exceed 40.0 days;
     (m) a default shall occur under the Intercreditor Agreement, or any Person
shall attempt to terminate or assert the invalidity or unenforceability of the
Intercreditor Agreement or any provision thereof; or
     (n) Any Letter of Credit is drawn upon and, unless as a result of the LC
Bank’s failure to provide the notice required by Section 1.16(b), not fully
reimbursed pursuant to Section 1.16 (including, if applicable, with the proceeds
of any funding by the Issuer) within two Business Days from the date of such
draw.

V-3



--------------------------------------------------------------------------------



 



SCHEDULE I
CREDIT AND COLLECTION POLICY
(Attached)

Schedule I-1



--------------------------------------------------------------------------------



 



SCHEDULE II
LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

     
BANK:
  PNC BANK
PITTSBURGH, PA

          NAME OF ORIGINATOR   ACCOUNT NUMBER   LOCK-BOX NUMBER Powder River
Coal, LLC   1008971367   642396           COALSALES II, LLC   1008971287  
642381           COALTRADE, LLC   1008971359   642406           Peabody Western
Coal Company   1008971308   N/A           Arclar Company, LLC   1017292948  
643445           Peabody Midwest Mining, LLC1   1017293238   643461          
Twentymile Coal, LLC   1017307281   643625           COALSALES, LLC   1019275295
  643772           Peabody COALTRADE International (CTI), LLC   1019270195  
643694

 

1   The parties acknowledge and agree that on the Closing Date this account will
be in the name of Black Beauty Coal Company, LLC, and that Seller and the
Servicer shall cause such account to be in the name of Peabody Midwest Mining,
LLC not later than thirty (30) days after the Closing Date.

Schedule II-1



--------------------------------------------------------------------------------



 



SCHEDULE III
TRADE NAMES
None.

Schedule III-1



--------------------------------------------------------------------------------



 



SCHEDULE IV
OFFICE LOCATIONS
The Principal Place of Business, Chief Executive Office and state of formation
of the Seller is:
     701 Market Street, St. Louis, Missouri 63101; Seller is a Delaware limited
liability company
The Seller maintains its master books and records relating to Receivables at:
     701 Market Street, St. Louis, Missouri 63101
The Principal Place of Business, Chief Executive Office and state of formation
of Peabody is:
     701 Market Street, St. Louis, Missouri 63101; Peabody is a Delaware
corporation
Peabody maintains its master books and records relating to the Receivables at:
     701 Market Street, St. Louis, Missouri 63101
The Principal Place of Business, Chief Executive Office and state of formation
of Peabody Holding Company, LLC is:
     701 Market Street, St. Louis, Missouri 63101; Peabody Holding Company, LLC
is a Delaware limited liability company
Peabody Holding Company, LLC maintains its master books and records relating to
the Receivables at:
     701 Market Street, St. Louis, Missouri 63101

Schedule IV-1



--------------------------------------------------------------------------------



 



ANNEX A
to Receivables Purchase Agreement
FORM OF INFORMATION PACKAGE
(Attached)

Annex A-1



--------------------------------------------------------------------------------



 



ANNEX B
to Receivables Purchase Agreement
FORM OF INVESTMENT NOTICE
                                        , [20            ]
PNC Bank, National Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, PA 15222-2707
Ladies and Gentlemen:
     Reference is hereby made to the Second Amended and Restated Receivables
Purchase Agreement, dated as of December 15, 2009 (as heretofore amended or
supplemented, the “Receivables Purchase Agreement”), among P&L Receivables
Company, LLC, (“Seller”), Peabody Energy Corporation, as Servicer, the Persons
from time to time party thereto as Sub-Servicers, Market Street Funding LLC
(“Issuer”), PNC Bank National Association, as administrator (in such capacity,
the “Administrator”) and as the issuer of letters of credit thereunder (in such
capacity, the “LC Bank”) and the LC Participants from time to time party
thereto. Capitalized terms used in this Investment Notice and not otherwise
defined herein shall have the meanings assigned thereto in the Receivables
Purchase Agreement.
     [This letter constitutes an Investment Notice pursuant to Section 1.2(a) of
the Receivables Purchase Agreement. Seller requests that the Issuer make an
Investment in a pool of receivables on                                         ,
[20             ], in the amount of $                                    
      . Subsequent to this Investment, the aggregate outstanding Capital will be
$                                          .]2
     [This letter constitutes a notice pursuant to Section 1.14(a) of the
Receivables Purchase Agreement. Seller desires that LC Bank issue a Letter of
Credit with a face amount of $                    . Subsequent to this issuance,
the LC Participation Amount will be $                     and the aggregate
outstanding Capital will be $                    .]3
     Seller hereby represents and warrants as of the date hereof, and as of the
date of such [Investment] [issuance], as follows:

(i)   the representations and warranties contained in Exhibit III to the
Receivables Purchase Agreement are true and correct in all material respects
(except to the extent that such representations and warranties expressly relate
to an earlier date, and in which case such representations and warranties are
true and correct in all material respects as of such earlier date);

 

2   In the case of a Borrowing Request.   3   In the case of a request for an
issuance of a Letter of Credit. In the event of a request for the issuance of a
Letter of Credit, a Letter of Credit Application in the form of Annex E to the
Receivables Purchase Agreement must also be delivered by the Seller.

Annex B-1



--------------------------------------------------------------------------------



 



(ii)   no event has occurred and is continuing, or would result from the
Investment or issuance requested hereby that constitutes a Termination Event;  
(iii)   no Unmatured Termination Event exists and is continuing;   (iv)   the
sum of the Capital plus the LC Participation Amount, after giving effect to the
Investment or issuance requested hereby will not exceed the Purchase Limit;  
(v)   after giving effect to the Investment or issuance requested hereby, the
Purchased Assets Coverage Percentage shall not exceed 100%; and   (vi)   the
Facility Termination Date has not occurred.

Annex B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Investment Notice to be
executed by its duly authorized officer as of the date first above written.

            P&L RECEIVABLES COMPANY, LLC

      By:           Name:           Title:      

Annex B-3



--------------------------------------------------------------------------------



 



         

ANNEX C
to Receivables Purchase Agreement
FORM OF PAYDOWN NOTICE

                                        , 20            
PNC Bank, National Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707
Ladies and Gentlemen:
     Reference is hereby made to the Second Amended and Restated Receivables
Purchase Agreement, dated as of December 15, 2009 (as amended, supplemented or
otherwise modified, the “Receivables Purchase Agreement”), among P&L Receivables
Company, LLC, as Seller, Peabody Energy Corporation, as Servicer, the Persons
from time to time party thereto as Sub-Servicers, Market Street Funding LLC, as
Issuer, PNC Bank, National Association, as Administrator and as the LC Bank and
the various LC Participants from time to time party thereto. Capitalized terms
used in this paydown notice and not otherwise defined herein shall have the
meanings assigned thereto in the Receivables Purchase Agreement.
     This letter constitutes a paydown notice pursuant to Section 1.6(f)(i) of
the Receivables Purchase Agreement. The Seller desires to reduce the Capital on
                                        ,                     4 by the
application of $                                           in cash to pay
Capital and Discount to accrue (until such cash can be used to pay commercial
paper notes) with respect to such Capital, together with all costs related to
such reduction of Capital. Subsequent to this Paydown, the Capital will be
$                                          .
     IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.

            P&L RECEIVABLES COMPANY, LLC

      By:           Name:           Title:      

 

4   Notice must be given at least five Business Days’ prior to the requested
paydown date, in the case of reductions in excess of $20,000,000, or at least
two Business Days’ prior to the requested paydown date, in the case of
reductions of $20,000,000 or less.

Annex C-1



--------------------------------------------------------------------------------



 



ANNEX D
to Receivables Purchase Agreement
FORM OF COMPLIANCE CERTIFICATE
To: PNC Bank, National Association, as Administrator
          This Compliance Certificate is furnished pursuant to that certain
Second Amended and Restated Receivables Purchase Agreement, dated as of
December 15, 2009, by and among P&L Receivables Company, LLC (“Seller”), Peabody
Energy Corporation (the “Servicer”), the Persons from time to time party thereto
as Sub-Servicers, Market Street Funding LLC (the “Issuer”), PNC Bank, National
Association (the “Administrator”) and as the LC Bank and the various LC
Participants from time to time party thereto (the “Agreement”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to them in the Agreement.
          THE UNDERSIGNED HEREBY CERTIFIES THAT:
          1. I am the duly elected                                          of
Seller.
          2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and condition of Seller during the accounting period covered by the attached
financial statements.
          3. The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in paragraph 5 below.
          4. Schedule I attached hereto sets forth financial data and
computations evidencing the compliance with certain covenants of the Agreement
(and the Credit Agreement), all of which data and computations are true,
complete and correct.
          5. Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Seller has taken, is taking, or
proposes to take with respect to each such condition or event:

Annex D-1



--------------------------------------------------------------------------------



 



     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                      day of
                                         , 20              .

          P&L RECEIVABLES COMPANY, LLC

    By:         Name:         Title:      

Annex D-1



--------------------------------------------------------------------------------



 



         

SCHEDULE I TO COMPLIANCE CERTIFICATE
     A. Schedule of Compliance as of                                          ,
20             with Section(s)                       of the Agreement. Unless
otherwise defined herein, the terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.
     This schedule relates to the month
ended:                                        

Annex D-1



--------------------------------------------------------------------------------



 



ANNEX E
to Receivables Purchase Agreement
FORM OF LETTER OF CREDIT APPLICATION
(Attached)

Annex E-1